EX-10 14 exhibit1021.htm EXHIBIT 10.21 SALE-PURCHASE AGREEMENT

Exhibit 10.21

TABLE OF CONTENTS

1.

Sale of Premises, Liquor License and Liquor Inventory

2

2.

Purchase Price

4

3.

Adjustments And Prorations

4

4.

Closing

8

5.

Title, Survey, Permitted Encumbrances

8

6.

Buyer's Due Diligence

9

7.

Representations and Warranties

10

8.

Dispute Resolution

19

9.

Conditions Precedent to Closing

20

10.

Documents to be Delivered by Seller at Closing

21

11.

Documents to be Delivered by Buyer at Closing

22

12.

Costs and Adjustments

22

13.

Operation of the Premises prior to the Closing Date

23

14.

As Is

24

15.

No Brokerage Commission

25

16.

Casualty; Condemnation

25

17.

Remedies

26

18.

Liquor License

28

19.

Indemnity

30

20.

Escrow

34

21.

Assignment

36

22.

Access to Records

36

23.

Notices

37

24.

Property Information and Confidentiality

38

25.

Antitrust Notification

39

26.

Tennis Court Land Development

39

27.

Miscellaneous

40

SALE-PURCHASE AGREEMENT

between

VA RANCHO MIRAGE RESORT, L.P., a Delaware limited partnership

Seller,

RANCHO MIRAGE CONCESSIONS, INC., a Delaware corporation

Liquor License Seller,

and

GENLB-RANCHO LLC, a Delaware limited liability company

Buyer

This SALE-PURCHASE AGREEMENT (this "Agreement"), is made as of July 1, 2005 (the
"Execution Date"), by and among VA RANCHO MIRAGE RESORT, L.P., a Delaware
limited partnership ("Seller"), and OLYMPUS RANCHO MIRAGE CONCESSIONS, INC., a
Delaware corporation ("Liquor License Seller"), all of whom having an office
address of 137 Benchmark Road, Avon, Colorado 81620, and GENLB-RANCHO LLC, a
Delaware limited liability company having an office address at 1221 Brickell
Avenue, Suite 900, Miami, Florida 33131 ("Buyer").

W I T N E S S E T H

WHEREAS, Seller owns the real property and improvements commonly known as the
"The Lodge at Rancho Mirage" and located at 68-900 Frank Sinatra Drive, Rancho
Mirage, California 92270 (which also includes the Tennis Court Land (as defined
in Section 26 hereinafter) (collectively, the "Hotel Property") and operates a
hotel business thereon (the "Hotel"). The Seller also owns or leases the
Personal Property and the Other Property (both as hereinafter defined). The
Seller's right, title and interest in the Hotel Property, Personal Property and
Other Property is herein collectively referred to as the "Premises." The real
property included within the Hotel Property is more particularly described on
Schedule 1 hereto, and is sometimes referred to herein as the "Real Property."
Seller is the owner of the Premises.

WHEREAS, Seller and Buyer desire to enter into this Agreement whereby, subject
to the terms and conditions contained herein, Seller shall sell the Premises to
Buyer, and Buyer shall purchase the Premises from Seller.

WHEREAS, Liquor License Seller is the holder of the licenses listed on Schedule
A and issued by the State of California for the sale of alcoholic beverages at
or from the Premises (collectively referred to hereinafter as the "Liquor
License").

WHEREAS, Liquor License Seller and Buyer desire to enter into this Agreement
whereby, subject to the terms and conditions contained herein, and provided that
Buyer completes the purchase of the Premises as described herein, Liquor License
Seller shall sell the Liquor License to an assignee of Buyer, and such assignee
shall purchase the Liquor License from Liquor License Seller.

WHEREAS, Buyer may develop that certain portion of the Real Property described
on Schedule 26(a) for resale or lease as a commercial or residential
development. In the event of such development, the parties intend that Seller
receive additional consideration as a part of the transaction set forth herein.

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged, (i) Seller agrees to sell to
Buyer and Buyer agrees to purchase from Seller, the Premises subject to and in
accordance with the terms and conditions set forth in this Agreement, and (ii)
Liquor License Seller agrees to sell to Buyer's assignee and Buyer agrees to
cause its assignee to purchase from Liquor License Seller, the Liquor License
subject to and in accordance with the terms and conditions set forth in this
Agreement. The foregoing recitals shall be deemed to be a part of this Agreement
for all purposes.

 1.  Sale of Premises, Liquor License and Liquor Inventory.
 2.  a. Seller agrees to sell and convey to Buyer, and Buyer agrees to purchase
        from Seller, at the price and upon the terms and conditions set forth in
        this Agreement, all of Seller's right, title and interest in the
        Premises.
     b. As used herein, the "Personal Property" means all tangible personal
        property located on, at or about the Real Property or stored offsite for
        use upon the Real Property, including, but not limited to, the
        following: the fixtures, attachments, computers and computer equipment,
        computer software (whether owned or licensed), furnishings, art work,
        machinery, laundry facilities, and other articles attached to or located
        upon the Real Property, all goods, machinery, tools, equipment
        (including fire sprinklers and alarm systems, air conditioning, heating,
        boilers, refrigerating, electronic monitoring, water, lighting, power,
        sanitation, waste removal, entertainment, recreational, fitness and
        maintenance equipment, window or structural cleaning rigs and all other
        equipment of every kind), motor vehicles, machinery, lawn mowers,
        swimming pool equipment, all indoor or outdoor furniture (including
        tables, chairs, beds, planters, desks, sofas, shelves, lockers and
        cabinets), furnishings, appliances, televisions, radios, refrigerators,
        mini-bars, inventory, rugs, carpets and other floor coverings,
        paintings, pictures, artwork, decorations, sculptures, draperies,
        drapery rods and brackets, awnings, venetian blinds, partitions,
        chandeliers and all other indoor and outdoor lighting fixtures,
        including, without limitation, the items set forth on Schedule 1(b)
        attached hereto. Notwithstanding the foregoing, the Premises and the
        Personal Property specifically exclude the personal property of guests,
        customers and other invitees.
     c. As used herein, the "Other Property" shall mean the collective reference
        to the following:
     d. i.    The Seller's rights as landlord or owner under any and all leases,
              subleases, concessions or licenses of any portion of the Real
              Property to any third parties entered into by Seller or its
              predecessors-in-interest prior to the Execution Date or, subject
              to Section 13(e) below, after the Execution Date (the "Occupancy
              Agreements").
        ii.   Subject to Sections 6(f) and 13(e) below, all contract rights
              related to the Premises, including without limitation, that
              certain Amenities Agreement dated May 2, 1995 by and between MCO
              Properties Inc. and Seller, and the Development Agreement (as
              defined in Section 7(q)) contracts for the use or occupancy of
              guest rooms or meeting, banquet or other facilities of the Real
              Property, and all service, vendor, maintenance contracts, rental
              agreements, reservations, agreements for use, service agreements,
              equipment leases, leasing agreements, marketing agreements,
              utility contracts, construction contracts, guarantees, warranties
              and commitments relating to the Real Property or Personal Property
              (collectively, the "Contracts").
        iii.  Any security deposits, escrow deposits and utility deposits
              related to the Premises (together with any interest which has
              accrued thereon as required by the terms of such Occupancy
              Agreements, but only to the extent such interest has accrued for
              the account of the respective tenants under the Occupancy
              Agreements or as required by law).
        iv.   All engineering, maintenance and housekeeping supplies, food and
              beverage department supplies, including soap, cleaning materials
              and matches; stationery and printing; and other supplies of all
              kinds, whether used, unused, or held in reserve storage for future
              use in connection with the maintenance and operation of the
              Premises which are on hand as of the Closing Date ("Consumables").
        v.    All food and non-alcoholic beverage which is on hand as of the
              Closing Date, including mini-bar contents, whether issued to the
              food and beverage department or held in reserve storage ("Food and
              Beverage").
        vi.   All china, glassware, bar equipment and furnishings, linens,
              silverware and uniforms, whether in use or held in reserve storage
              for future use, in connection with the operations of the Premises
              which are on hand on the Closing Date ("Operating Equipment").
        vii.  Seller's interest in the licenses, franchises and permits used in
              or relating to the ownership, occupancy or operation of any part
              of the Real Property, including, without limitation, those
              identified on Schedule 1(c)(vii) hereto (collectively, "Permits").
        viii. All books, records, correspondence and other files (other than
              appraisals and other materials prepared for the Seller's internal
              use in connection with the valuation or sale of the Premises)
              owned by the Seller and maintained or generated in the course of
              the operation of the Premises and which relate to the operation of
              the Premises.
        ix.   All of the Intellectual Property (as defined in Section
              7(a)(i)(k)).
     e. Liquor License Seller agrees to sell and convey to Buyer's assignee, and
        Buyer agrees to cause its assignee to purchase from Liquor License
        Seller, the Liquor License, along with all Liquor Inventory (as defined
        in Section 2(a)) located on the Premises as of the Closing Date, all
        subject to the terms and conditions set forth herein. The portion of the
        Purchase Price attributable to the Liquor License, the Liquor FF&E and
        the Liquor Inventory shall be the amount described as the "Liquor
        License Purchase Price" in Section 2(a) hereof.
 3.  Purchase Price.
 4.  a. The purchase price to be paid by Buyer to Seller for the Premises (the
        "Property Purchase Price") shall be Thirty-Two Million Nine Hundred
        Fifty-Five Thousand and No/100 Dollars ($32,955,000.00) and the purchase
        price to be paid by Buyer to Liquor License Seller for the Liquor
        License, the liquor furniture, fixtures and equipment ("Liquor FF&E")
        and the liquor inventory (the "Liquor Inventory") shall be One Hundred
        Forty-Five Thousand and No/100 Dollars ($145,000.00) (the "Liquor
        License Purchase Price") and together with the Property Purchase Price,
        the "Purchase Price"). The Property Purchase Price is allocated as
        follows: land and improvements – Twenty-Nine Million Nine Hundred
        Fifty-Five and No/100 Dollars ($29,955,000.00); personalty – Three
        Million and No/100 Dollars ($3,000,000.00).
     b. Upon the Trigger Date (as hereinafter defined in Section 26) Buyer shall
        pay to Seller as additional consideration the Additional Consideration
        (as hereinafter defined in Section 26).
     c. The Purchase Price, subject to the adjustments and prorations set forth
        in Section 3, shall be payable as follows:
     d. i. One Million, Five Hundred Thousand and No/100 Dollars ($1,500,000.00)
           (the "Deposit"), contemporaneously with the execution hereof, by a
           bank wire transfer of immediately available funds to an interest
           bearing account designated by Chicago Title Company, 560 East
           Hospitality Lane, San Bernardino, CA 94208 (the "Escrow Company").
     e. The Deposit and all earnings thereon shall be non-refundable, unless
        Buyer terminates this Agreement due to a default by Seller under Section
        17(b) or a condition precedent to Buyer's performance hereunder shall
        not be satisfied or waived or as a result of a casualty or condemnation
        as more particularly set forth in Section 16 below. The Deposit shall be
        held and disbursed together with all interest thereon by the Escrow
        Company in accordance with the terms of Section 20. If the Closing shall
        occur, Seller shall receive the Deposit, and the Deposit shall be
        credited against the Purchase Price.
 5.  Adjustments And Prorations .
 6.  a. Adjustments and Prorations. The following matters and items pertaining
        to the Property shall be apportioned between the parties hereto or,
        where applicable, credited in total to a particular party, as of 12:01
        a.m. on the Closing Date (the "Apportionment Time"). Net credits in
        favor of Buyer shall be deducted from the balance of the Purchase Price
        at the Closing and net credits in favor of Seller shall be paid by Buyer
        to Seller in cash at the Closing. Notwithstanding the provisions of this
        Section 3, Seller may, in its sole discretion, choose to retain certain
        assets and liabilities on its own books in lieu of the adjustment by
        proration as set forth in this Section 3. If Seller elects to maintain
        any such assets or liabilities, Seller shall notify Buyer of such
        election and the assets and liabilities to be retained no later than
        three (3) business days prior to Closing. With respect to such assets
        and liabilities to be retained, no proration shall be made hereunder.
     
     b. Subject to the foregoing, and unless otherwise indicated below, Buyer
        shall receive a credit against the Purchase Price for any of the
        following items to the extent they are accrued but unpaid as of the
        Apportionment Time (whether or not due, owing or delinquent as of the
        Apportionment Time) and to the extent Buyer has assumed the obligations
        for them, and Seller shall receive a credit (and thereby be entitled to
        a payment from Buyer) with respect to any of the following items which
        shall have been paid prior to the Closing Date to the extent the payment
        thereof relates to any period of time after the Apportionment Time:
     
     c. Cash Accounts. All funds held in any accounts maintained by or for the
        benefit of Seller at the Apportionment Time will be removed by Seller as
        of the Apportionment Time for the benefit of Seller.
     d. House Banks. Seller shall receive a credit for the cash held in the
        Hotel house banks and any petty cash at the Hotel.
     e. Guest Ledger. Guest ledger receivables (i.e., amounts, including,
        without limitation, room charges and charges for food and beverages,
        accrued to the accounts of guests and other customers of the Hotel as of
        the Apportionment Time) ("Guest Ledger Receivables") shall be prorated
        between Buyer and Seller. Seller shall receive a credit for all guest
        ledger receivables for all room nights and other charges up to but not
        including the room night during which the Apportionment Time occurs, and
        Buyer shall be entitled to the amounts of guest ledger receivables for
        the room nights and other charges after the Apportionment Time. The
        final night's room revenue (revenue from rooms occupied on the evening
        preceding the Closing Date), any taxes thereon, and any in-room
        telephone, movie and similar charges for such room night, shall be
        allocated 50% to Seller and 50% to Buyer. All revenues from restaurants,
        bars and lounge facilities for the room night during which the
        Apportionment Time occurs shall belong to Seller, and Seller shall bear
        all expenses related to such revenues, including but not limited to,
        payroll and food and beverage costs.
     f. Other Accounts Receivable. Except as set forth in Section 3(d), all
        accounts receivable, including city ledger receivables, for all periods
        prior to the Apportionment Time shall remain the property of Seller.
        After the Closing Date, Buyer shall use commercially reasonable efforts
        to collect, without litigation, in the ordinary course of business all
        such accounts receivable (other than accounts receivable from credit
        card companies that shall be collected directly by Seller). Periodically
        (but no less frequently than monthly), Buyer shall submit to Seller all
        amounts received in respect of such accounts receivable, together with
        an itemization of such accounts receivable. If Buyer receives any
        amounts in respect of such accounts receivable after such date, Buyer
        shall promptly remit the same to Seller. Seller may utilize such
        procedures that it deems necessary in its sole discretion to collect
        accounts receivable, but Seller will not commence litigation against any
        obligors except with respect to collection of receivables due from
        Worldwide Kosher and from Tec 119.
     g. Prepaid Expenses; Deposits. Seller shall receive a credit for prepaid
        expenses directly or indirectly related to the Premises and allocable to
        any period from and after the Closing Date, including, without
        limitation, prepaid rents under any equipment lease, Permit and
        inspection fees, fees for licenses, trade association dues and trade
        subscriptions, all security or other deposits paid by or on behalf of
        Seller to third parties to the extent the same are transferable and
        remain on deposit for the benefit of Buyer, and prepaid advertising
        which has not been published, mailed or aired, and marketing and
        advertising inventory items such as brochures and other materials if
        reported on the balance sheet of Seller in accordance with GAAP and
        related to marketing of the Hotel as a RockResort.
     h. Food and Beverage. Seller shall receive a credit for the cost of any
        inventories of all food and non-alcoholic beverage, including mini-bar
        contents, whether issued to the food and beverage department or held in
        reserve storage and contained in unopened containers ("Food and
        Beverage") .
     i. Insurance. Insurance premiums will not be prorated and Buyer shall not
        assume, and Seller shall not assign, any insurance policies, Buyer
        hereby acknowledging its obligation to obtain its own insurance related
        to or for the Property.
     j. Taxes and Assessments. Seller shall be solely responsible for any taxes
        due in respect of its income, net worth or capital, if any, and any
        privilege, sales, transient occupancy tax, due or owing to any
        governmental entity in connection with the operation of the Property for
        any period of time prior to the Apportionment Time, and Buyer shall be
        solely responsible for all such taxes for any period from and after the
        Apportionment Time, and provided further that any income tax arising as
        a result of the sale and transfer of the Property by Seller to Buyer
        shall be the sole responsibility of Seller. All ad valorem taxes,
        special or general assessments, real property taxes, water and sewer
        rents, rates and charges, vault charges, and any municipal permit fees
        shall be prorated as of the Apportionment Time between Buyer and Seller.
        Seller shall also provide Buyer with a credit at Closing for real estate
        taxes attributable to the period from January 1, 2005 to the Closing
        Date, payable in 2006, such credit to be calculated based upon the most
        recent valuation and real property tax assessments applicable to the
        Real Property.
     k. Utilities; Telephone. Telephone and telex charges and charges for the
        supply of heat, steam, electric power, gas, lighting, cable television
        and any other utility service shall be prorated as of the Apportionment
        Time between Buyer and Seller. Seller shall receive a credit for all
        deposits, if any, made by Seller as security under any such public
        service contracts if the same are transferable and provided such
        deposits remain on deposit for the benefit of Buyer. Where possible,
        cutoff readings will be secured for all utilities as of the
        Apportionment Time. To the extent cutoff readings are not available, the
        cost of such utilities shall be apportioned between the parties on the
        basis of the latest actual (not estimated) bill for such service.
     l. Hotel Contracts, Association Documents and the Occupancy Agreements;
        Trade Payables and Receivables. Any amounts prepaid or payable under any
        Contracts or the Occupancy Agreements and any other trade payables and
        receivables shall be prorated as of the Apportionment Time between Buyer
        and Seller. All amounts known to be due under Contracts and the
        Occupancy Agreements with reference to periods prior to the Closing Date
        shall be paid by Seller or credited to Buyer if assumed by Buyer.
     m. Bookings. Buyer shall receive a credit for advance payments and
        deposits, if any, under bookings for future guests.
     n. Gift Certificates. Buyer shall receive a credit for the face value of
        all unredeemed gift certificates issued by Seller as of the
        Apportionment Time.
     o. Vending Machines. Vending machine monies will be removed by Seller as of
        the Apportionment Time for the benefit of Seller.
     p. Security Deposits. Buyer shall be entitled to a credit for all unapplied
        security and other deposits, if any, held by Seller as of the
        Apportionment Time with respect to the Occupancy Agreements.
     q. Employee Costs. Buyer shall receive a credit for all employee costs
        accrued but unpaid as of the Apportionment Time, including salaries and
        wages, vacation and holiday pay, workers compensation, payroll taxes and
        bonuses.
     r. Other Items. Such other items as are provided for in this Agreement or
        as are normally prorated and adjusted in the sale of real property or of
        a Hotel shall be prorated as of the Apportionment Time in accordance
        with local custom in the jurisdiction in which the Hotel is located.
     s. Closing Statement; True Up. Seller and Buyer shall jointly prepare a
        proposed closing statement containing the parties' reasonable estimate
        of the items requiring prorations and adjustments in this Agreement.
        Subsequent final adjustments and payments (the "True-Up") shall be made
        in cash or other immediately available funds as soon as practicable, but
        no more than one-hundred twenty (120) days after the Closing Date
        (except with respect to ad valorem property taxes which shall be
        adjusted within thirty (30) days after receipt of the final tax bill),
        based upon an accounting performed by Seller and acceptable to Buyer. If
        the parties have not agreed with respect to the adjustments required to
        be made pursuant to this Section 3, upon application by either party, a
        certified public accountant reasonably acceptable to the parties shall
        determine any such adjustments which have not theretofore been agreed to
        between the parties. (If the parties cannot agree on a certified public
        accountant within thirty (30) days after the request by either party,
        the Judicial Arbitration and Mediation Services ("JAMS") located in
        Denver, Colorado shall appoint a certified public accountant.) The
        charges of such accountant (and JAMS, if applicable) shall be borne
        equally by the parties. All adjustments to be made as a result of the
        final results of the True-Up shall be paid to the party entitled to such
        adjustment within thirty (30) days after the final determination
        thereof.
     t. Access. Buyer and Seller shall have the right to have their
        representatives present (i) before the Closing Date for the purpose of
        observing the taking of any inventories by Seller's designee (including
        the counting of house funds), the review of receivables, or any other
        matters to be performed pursuant to this Section 3, and (ii) after the
        Closing Date for the purpose of review of receivables or any other
        post-closing adjustments provided for in this Agreement, and such
        representatives shall be given reasonable access to the books and
        records which are relevant to the preparation of the proposed closing
        statement and the settlement statement.
     u. Calculations. Where charges are not set forth for specific days,
        prorations shall be made on the basis of the actual number of days of
        the year, or month, as applicable, which shall have elapsed as of the
        Closing Date.
     v. Survival. The provisions of this Section 3 shall survive the Closing and
        delivery of the deed.
 7.  Closing.

 8.  The consummation of the purchase and sale of the Premises contemplated by
     this Agreement (the "Closing") shall take place on or before July 27, 2005
     (the "Closing Date"). The Closing shall occur at 10:00 a.m. on the Closing
     Date at the offices of the Escrow Company or such other location as is
     mutually acceptable to the parties.
     
     The consummation of the purchase and sale of the Liquor License
     contemplated by this Agreement (the "Liquor License Closing") shall take
     place concurrently with or as soon as possible after the Closing for the
     purchase and sale of the Premises as described above.
     
     If, solely as a result of Buyer not having deposited the Purchase Price as
     and when required hereunder, the Escrow Company has not transmitted the
     Purchase Price to Seller sufficiently early on the Closing Date to allow
     Seller to invest such funds for interest credit on the day of receipt, or
     to pay off any existing encumbrances such that interest thereon ceases on
     the Closing Date, then any and all adjustments to be made as of the day of
     Closing shall be made as of the next business day. In all other events, all
     adjustments shall be made on the day of Closing.

 9.  Title, Survey, Permitted Encumbrances.

 10. On the Closing Date, the Seller's title to the Premises shall be free and
     clear of all liens, claims and encumbrances except (i) non-delinquent real
     property taxes and assessments, (ii) the special assessment (improvement
     lien) related to the construction of Frank Sinatra Drive adjacent to the
     Real Property, (iii) matters that are disclosed by the Title Policy (as
     hereinafter defined) and that are approved or deemed approved by Buyer as
     set forth herein, and (iv) matters that are disclosed by that ALTA Survey
     prepared by The Keith Companies dated September 14, 2001, as updated and
     revised (the "Survey") and are approved or deemed approved by Buyer, or
     that would be disclosed by a current survey or physical inspection of the
     Real Property (collectively, the "Permitted Encumbrances"). Seller shall
     order the updated and revised Survey. Seller has delivered to Buyer: (i) a
     current preliminary title report (for an ALTA Owner's Policy of Title
     Insurance (Form B, Rev. 10/17/70)) ("Title Report"); (ii) copies of all
     recorded documents referred to on Schedule B of the Title Report as
     exceptions to coverage (collectively, the "Title Documents"), and (iii) the
     Survey. Buyer has approved the Title Report, Title Documents and Survey.
     
     If additional title documents, updates to the Title Report and/or updates
     to the Survey received after the Execution Date disclose any new defect,
     exception, or other matter affecting the Real Property (a "Title Defect")
     following the Execution Date, Buyer shall have five (5) business days
     following its receipt of written disclosure in which to object to any such
     additional Title Defect. If no objection is made during such period, the
     Title Defect shall be deemed a Permitted Encumbrance. Seller may, at its
     sole option, elect to cure or remove the objections made by Buyer;
     provided, however, Seller shall have no obligation to cure such Title
     Defect other than removing or causing to be released the following
     (collectively, the "Mandatory Removal Items"): (1) all mechanics' liens;
     (2) monetary liens encumbering the Property created by Seller's acts; and
     (3) liens of any financing obtained by Seller which are secured by the
     Premises. If Seller fails to remove any Mandatory Removal Items, such
     amounts as are necessary to remove them shall be held back from Seller's
     proceeds at Closing and not disbursed to Seller until they are removed and
     at Seller's election, the amounts held back shall be utilized either to
     "bond over" them through the Title Company or pay them at Closing. Should
     Seller elect to attempt to cure or remove the objections, Seller shall have
     thirty (30) days from the date of Buyer's written notice of objections (the
     "Cure Period") in which to accomplish the cure (other than for Mandatory
     Removal Items for which there shall be no Cure Period). In the event Seller
     either elects not to cure or remove the objections or is unable to
     accomplish the cure prior to the expiration of the Cure Period, then Seller
     shall so notify Buyer in writing specifying which objections Seller does
     not intend to cure, and then Buyer shall be entitled, as Buyer's sole and
     exclusive remedies, either to (i) terminate this Agreement and obtain a
     refund of the Deposit by providing written notice of termination to Seller
     within five (5) business days from the date on which Buyer receives
     Seller's notice that it does not intend to cure or (ii) waive the
     objections and close this transaction as otherwise contemplated herein, and
     the Closing Date shall be extended by the portion of the Cure Period that
     extends beyond the original Closing Date.

 11. Buyer's Due Diligence.
 12. a. Buyer acknowledges that various materials relating to the Premises (the
        "Due Diligence Materials") have been delivered by Seller to Buyer for
        its review, which materials are identified on Schedule 6(a) hereto.
        Buyer and Buyer's Representatives (hereinafter defined) have been given
        the opportunity to inspect, test, study and survey the Premises (and
        conduct environmental studies and assessments of the Premises). Buyer
        has performed its review of the Due Diligence Materials during the
        period of time prior to the Execution Date. The Deposit shall not be
        refundable to Buyer if Buyer should terminate this Agreement, except in
        the event of Seller's default under Section 17(b) hereof or a condition
        precedent to Buyer's performance hereunder shall not be satisfied or
        waived or as a result of a casualty or condemnation as more particularly
        set forth in Section 16 below.
     
     b. Notwithstanding anything to the contrary contained herein, in the event
        this Agreement is terminated for any reason, then Buyer shall promptly
        and at its sole expense return to Seller all Due Diligence Materials
        which have been delivered by Seller to Buyer in connection with Buyer's
        inspection of the Premises, along with copies of all reports, drawings,
        plans, studies, summaries, surveys, maps and other data prepared by or
        for Buyer in its investigation and inspection of the Real Property
        (collectively, "Buyer's Reports"), subject, however to any limitations
        on Buyer's right to make any such materials available to Seller that are
        imposed in any agreement with a third party consultant preparing any
        such reports or materials, and subject to Buyer's disclaimer that
        Buyer's Reports are provided without representation or warranty made by
        Buyer as to their accuracy or completeness. Buyer shall cooperate with
        Seller at no expense to Buyer in order to obtain a waiver of any such
        limitation.
        
        Except to the extent of any representation or warranty made by Seller
        hereunder, Buyer acknowledges that Seller is not representing or
        warranting that any of the Due Diligence Materials are accurate or
        complete, and that Seller has advised Buyer to independently verify the
        facts and conclusions set forth therein.
     
     c. During the term of this Agreement, Seller shall provide Buyer's
        Representatives access to the Premises and to (i) the accounting books
        and records related solely to operation of the Premises (and not to
        Seller's internal matters), and (ii) all Contracts which are in the
        Seller's possession or control, other than contracts with appraisers,
        appraisals and other materials prepared for the Seller's internal use in
        connection with valuing or selling the Premises.
     d. Buyer will give Seller one (1) business day advance notice of its
        schedule for inspections, examinations and other visits at the Premises,
        and Buyer and Seller will cooperate with each other in facilitating such
        activities with a minimum of interference with operations at the
        Premises. Buyer shall obtain Seller's prior approval of the scope and
        method of any environmental studies or assessments of the Premises
        (other than a Phase I environmental site assessment) and of any
        inspection which would materially affect the physical condition of the
        Premises, which may be withheld in Seller's sole discretion and subject
        to such further agreements regarding access and indemnity which Seller
        requires. Buyer shall provide to Seller a certificate of insurance
        evidencing at least Two Million and No/100 Dollars ($2,000,000.00) of
        general liability coverage naming Seller as an additional insured
        thereof. After such inspections, Buyer shall restore the Premises to its
        condition immediately before such inspections. Buyer shall have
        reasonable opportunity during the term of this Agreement to meet with
        and discuss all aspects of the operation and maintenance of the Premises
        with members of the executive committee and department heads at the
        Premises.
     e. Buyer shall indemnify, defend and hold Seller and the Premises harmless
        (including payment of reasonable attorneys' fees) against any and all
        claims, liabilities and losses from personal injury or property damage
        resulting from the activities of Buyer and Buyer's Representatives (as
        defined in Section 24) at the Premises pursuant to this Section 6,
        except to the extent caused by Seller's or Seller's managers, officers,
        partners, shareholders, members and/or property manager's negligence and
        to the extent caused by latent defects in the Premises. Buyer's
        obligations under this Section 6(d) shall survive Closing or termination
        of this Agreement.
     f. At Closing, Seller shall terminate any management agreement, any parking
        lease or other parking agreement with respect to the Premises and any
        other Contract which is terminable by Seller within the period prior to
        Closing and which is not an "Approved Contract," each effective as of
        the Closing Date and Seller shall pay any and all costs and expenses of
        termination thereof. As used herein, "Approved Contract" shall mean the
        Contracts set forth on Schedule 7(a)(i)(L) which Buyer has, by written
        notice to Seller given prior to expiration of the Title Review Period,
        agreed to assume at Closing. Any fees for termination of the Contracts
        with AG Guernsey Branch shall be paid by Seller. Buyer will not assume
        any employment agreements with key personnel of the Hotel.
 13. Representations and Warranties.
 14. a. Seller and Liquor License Seller severally make the representations and
        warranties to Buyer which are set forth in this Section 7(a)(i).
        Notwithstanding the foregoing or any other provision hereof to the
        contrary, the representations and warranties of the Seller shall also be
        deemed to include or pertain to the Liquor License Seller, and the
        representations and warranties of Liquor License Seller are limited to
        matters pertaining to the Premises, and do not extend or apply to other
        premises, or its activities relating to other premises, on or from which
        Liquor License Seller sells alcoholic beverages. Buyer hereby expressly
        acknowledges and agrees that Buyer has not received or relied upon, and
        Buyer shall not receive or rely upon, and neither Seller nor Liquor
        License Seller shall have any liability or responsibility for, any
        representation or warranty except for the representations and warranties
        set forth herein and the special warranties contained in the conveyance
        instruments to be delivered at the Closing.
     b. i.   A. Entity Status. Each Seller and Liquor License Seller is duly
                formed, validly existing and in good standing under the laws of
                its state of organization and has the requisite power and
                authority to own or lease its properties and to carry on its
                business as now being conducted. The Seller is a duly formed,
                validly existing and in good standing limited partnership
                organized under the laws of the State of Delaware and has the
                requisite power and authority to own or lease its properties and
                to carry on its business as now being conducted. The Seller is
                duly qualified under the laws of the State of California to
                conduct business therein. The Liquor License Seller is a duly
                formed, validly existing and in good standing corporation
                incorporated under the laws of the State of Delaware and has the
                requisite power and authority to own or lease its properties and
                to carry on its business as now being conducted. The Liquor
                License Seller is duly qualified under the laws of the State of
                California to conduct business therein. No attachments,
                execution proceedings, assignments for the benefit of creditors,
                insolvency, bankruptcy, dissolution or other similar legal
                proceedings are pending or, to Seller's and Liquor License
                Seller's knowledge, threatened against them, nor are any such
                proceedings contemplated by them.
             B. Power and Authority. Each Seller and Liquor License Seller has
                the full legal right, power and authority to execute and deliver
                this Agreement and all documents now or hereafter to be executed
                by Seller or Liquor License Seller (as the case may be) pursuant
                to this Agreement (collectively, the "Seller Documents"), to
                consummate the transaction contemplated hereby, and to perform
                its obligations hereunder and under Seller Documents executed by
                it. Each Seller and Liquor License Seller has taken all action
                necessary to authorize the execution and delivery of this
                Agreement and the other documents and instruments to be executed
                and delivered by such Seller or Liquor License Seller (as the
                case may be) pursuant hereto, the performance of its obligations
                hereunder and thereunder and the consummation of the
                transactions contemplated hereby and thereby.
             C. Enforceability. This Agreement and the Seller Documents have
                been duly executed and delivered by Seller and Liquor License
                Seller and constitute legal, valid and binding obligations of
                each of them, enforceable against each of them in accordance
                with their terms, except as the same may be limited by
                applicable bankruptcy, insolvency, reorganization, moratorium or
                similar laws affecting the enforcement of creditors' rights
                generally and general equitable principles regardless of whether
                such enforceability is considered in a proceeding at law or in
                equity.
             D. No Violation. The execution and delivery of this Agreement by
                each Seller and Liquor License Seller, the performance by them
                of their respective obligations hereunder and the consummation
                by them of the transactions contemplated by this Agreement will
                not (i) contravene any provision of their organizational
                documents, (ii) violate or conflict with any judgment, order,
                decree, writ or injunction issued against such Seller or Liquor
                License Seller or, to Seller's and Liquor License Seller's
                knowledge, any provision of any laws or governmental ordinances,
                rules, regulations, orders or requirements (collectively,
                "Laws") applicable to such Seller or Liquor License Seller,
                (iii) conflict with, result in any breach of, or constitute a
                default (or an event which would, with the passage of time or
                the giving of notice or both, constitute a default) under, or
                give rise to a right to terminate, amend, modify, abandon or
                accelerate, any Contract which is applicable to, binding upon or
                enforceable against Seller or Liquor License Seller, (iv) result
                in or require the creation or imposition, of any lien or other
                encumbrance upon or with respect to any of the Premises, or (v)
                require the consent, approval, authorization or permit of, or
                filing with or notification to, any governmental authority, any
                court or tribunal or any other person or entity, except as to
                Liquor License Seller which will file a transfer application
                with the Department as set forth in Section 18.
             E. Interim Statements; Historical Statements. Seller has delivered
                to Buyer the unaudited interim financial statements of the
                Seller (and the unaudited interim financial statements of Liquor
                License Seller which are consolidated therein), consisting of
                balance sheets and related statements of income for the ten (10)
                months ended May 31, 2005 (the "Interim Statements"). Seller
                does not have audited financial statements for the ten (10)
                months ending May 31, 2005. Seller has delivered to Buyer the
                unaudited financial statements of the Seller (and the unaudited
                financial statements of Liquor License Seller which are
                consolidated therein), consisting of balance sheets and related
                statements of income for fiscal years 2002, 2003 and 2004
                ("Historical Statements" and together with the Interim
                Statements, the "Financial Statements"). The Financial
                Statements fairly present the financial position of the Seller
                on the date thereof and have been prepared in accordance with
                GAAP. Since the date of the Interim Statements, there has been
                no material adverse change in the assets, operations,
                properties, financial condition or in the financial operations
                of the Seller. To Seller's knowledge, the Seller has no
                liabilities of any kind or nature, fixed or contingent, matured
                or unmatured, of a nature that would be required to be set forth
                on the Financial Statements which are not adequately reflected
                or reserved against on the face of the Financial Statements.
                Seller shall maintain current financial statements in the
                ordinary course of its business.
             F. Litigation. There is no action, suit or other legal or
                administrative proceeding (including arbitration) or
                governmental or quasi-governmental investigation pending or, to
                Seller's knowledge, threatened (1) by or against the Seller or
                Liquor License Seller or affecting the Seller or Liquor License
                Seller or any of their properties or assets, except as set forth
                on Schedule 7(a)(i)(F), or (2) which questions the validity or
                enforceability of this Agreement or the transactions
                contemplated hereby. There are no outstanding orders or decrees
                issued by any governmental authority in any proceeding to which
                the Seller or Liquor License Seller is or was a party which have
                not been complied with in full.
             G. Environmental Matters. Except as set forth in
                Schedule 7(a)(i)(G) or in the Phase I environmental site
                assessment dated September, 2001, ("Phase I Report") prepared by
                Environmental Resources Management, (a copy of which has been
                provided to Buyer), to Seller's knowledge, none of the following
                exists at the Premises: (1) underground storage tanks; (2)
                friable asbestos-containing material; (3) materials or equipment
                containing polychlorinated biphenyls (other than utility-owned
                transformers); or (4) landfills, surface impoundments or
                disposal areas for Hazardous Substances. Except as set forth in
                Schedule 7(a)(i)(G) or in the Phase I Report, to Seller's
                knowledge, there are no: Hazardous Substances on or in the
                Premises, or any portion thereof, other than those used in
                compliance with applicable law, such as cleaning products,
                office supplies, spa and pool chemicals, fertilizers, commercial
                goods and building materials used or stored on the Hotel
                Property in accordance with applicable law, and to Seller's
                knowledge the Real Property is in compliance with applicable
                local, state or federal environmental laws, regulations,
                ordinances or administrative or judicial orders relating to the
                generation, recycling, reuse, sale, storage, handling, transport
                and disposal of any Hazardous Substances with respect to the
                Real Property. As used herein, "Hazardous Substances" shall mean
                any substance or material that is regulated, monitored or
                defined as a hazardous or toxic substance or waste by a
                governmental authority having jurisdiction over the Premises and
                the environment, including hydrocarbons, petroleum, gasoline,
                crude oil, or any products, by products or components thereof
                and polychlorinated biphenyls.
             H. Real Estate. There are no pending or, to Seller's knowledge,
                threatened condemnation proceedings, suits or administrative
                actions relating to the Real Property or any access thereto or
                other matters affecting adversely the current use, occupancy or
                value thereof. There are no outstanding options or rights of
                first refusal to purchase the parcels of Real Property or any
                portion thereof or interest therein. There are no leases,
                licenses or other occupancy agreements affecting any portion of
                the Premises on the Execution Date, except for the Occupancy
                Agreements listed in Schedule 7(a)(i)(H) hereto (copies of which
                have previously been furnished to Buyer). Schedule 7(a)(i)(H)
                attached hereto also sets forth a copy of the Rent Roll in
                effect for the month in which the Execution Date occurs, which
                such rent roll sets forth the security deposits under the
                Occupancy Agreements and is true, correct and complete in all
                material respects. The Occupancy Agreements are in full force
                and effect and have not been amended, and Seller has no
                knowledge of any default by the Seller under any Occupancy
                Agreements to which the Seller is an original party or of which
                the Seller is an assignee since the date of such assignment,
                Seller has no knowledge of any breach or default by the other
                party thereto or occurring prior to such assignment, and Seller
                has not given or received notice of any breach or default
                thereunder. Seller has no knowledge of any parties in possession
                or which have rights to possession of the Real Property, other
                than the Seller, the tenants under the Occupancy Agreements and
                other contractors, guests, customers and other invitees in the
                ordinary course of business. All of the security deposits held
                under the Occupancy Agreements are held in the form of cash and
                there are no letters of credit issued by any tenant under the
                Occupancy Agreements.
             I. Title to Personal Property. Except for the equipment leases
                described on Schedule 7(a)(i)(I), the Seller has good and
                marketable title to its assets set forth on the balance sheets
                of the Financial Statements, and the Seller has not previously
                conveyed or assigned any portion of, or interest in, the
                Personal Property to any third party since the date of its
                acquisition by the Seller, other than in the ordinary course of
                business consistent with past practice. The Personal Property
                owned by Seller is free and clear of all liens and encumbrances.
                In no event shall any tangible Personal Property owned by Seller
                be removed from the Real Property after the Execution Date and
                prior to the Closing.
             J. Compliance with Laws. Except as set forth on
                Schedule 7(a)(i)(J), the Seller has received no notice that the
                Premises are not in compliance with any laws, regulations and
                orders applicable to it. The Seller has not been cited, fined or
                otherwise notified in writing of any asserted material past or
                any present failure to comply with any laws, regulations or
                orders and no proceeding with respect to any such violation is
                pending or, to Seller's knowledge, threatened. To Seller's
                knowledge, Seller possesses for its sole benefit all Permits
                (other than the Liquor License possessed by Liquor License
                Seller) for its business and operations, including with respect
                to the operation of the Premises. To the knowledge of Seller,
                all such Permits are valid and in full force and effect, and
                Seller (or, if applicable, Liquor License Seller) is in full
                compliance with the respective requirements thereof. No
                proceeding is pending or, to the knowledge of Seller (or, to the
                extent applicable, Liquor License Seller), threatened to revoke
                or amend any of them.
             K. Intellectual Property. Schedule 7(a)(i)(K) sets forth all
                trademarks, service marks, registered trade names, registered
                copyrights, patents and licenses (excluding licenses for the use
                of computer software programs) and other intellectual property
                owned by the Seller (the "Intellectual Property"). No payments
                are required for the continued use of the Intellectual Property.
             L. Status of Contracts. Schedule 7(a)(i)(L) lists each Contract to
                which the Seller is a party or by which it or its properties and
                assets are bound, copies of which have been provided to Buyer.
                The copy of each Contract furnished to Buyer is a true and
                complete copy of the document it purports to represent and
                reflects all amendments thereto made through the date of this
                Agreement. Except as set forth on Schedule 7(a)(i)(L), the
                Contracts have been duly executed and delivered and constitute
                legal, valid, binding and enforceable obligations of the parties
                thereto and are in full force and effect. Seller has not
                received any written notice of a violation by the Seller of any
                of the material terms or conditions of any Contract and, to
                Seller's knowledge, the Seller is not in breach of any such
                terms or conditions, all of the material covenants to be
                performed by any other party thereto have been performed, and
                there are no claims for breach or indemnification or notice of
                default or termination under any Contract. Except as set forth
                on Schedule 7(a)(i)(L), to Seller's knowledge, no event has
                occurred which constitutes, or after notice or the passage of
                time, or both, would constitute a material default by the Seller
                under any Contract, and no such event has occurred which
                constitutes or would constitute a material default by any other
                party. To Seller's knowledge, the Seller is not subject to any
                liability or payment resulting from renegotiation of amounts
                paid to it under any Contract.
             M. Affiliate Transactions. Other than Liquor License Seller, no
                affiliate of the Seller owns any assets utilized in the
                operation of the Premises.
             N. Utilities. All water, sewer, gas, electricity, telephone and
                other utilities serving the Hotel Property are supplied directly
                to the Hotel Property by facilities of public utilities and all
                installation costs or system development fees or similar capital
                charges applicable thereto have been fully paid.
             O. Occupancy. Except for the Occupancy Agreements, to Seller's
                knowledge, no person (other than routine guests) has any right
                to possession or occupancy of any portion of the Hotel Property.
                Except for the Occupancy Agreements, Seller has not granted to
                any person (other than routine guests) any right to possession
                or occupancy of any portion of the Hotel Property.
             P. Special Assessments. Seller has no knowledge of any special
                assessments currently affecting the Premises that are payable in
                installments, other than the special assessment relating to the
                construction of Frank Sinatra Drive adjacent to the Premises.
             Q. Development Agreement. To the Seller's knowledge, each of the
                Seller and Hotel Property are in full compliance with (i) the
                terms and conditions applicable to the Hotel Property contained
                in that certain Development Agreement dated as of August 5,
                1983, as amended, between the City and MCO Properties, Inc. (the
                "Development Agreement") and, (ii) all conditions of approval
                applicable to the Hotel Property contained therein or otherwise
                required by the City under the Development Agreement.
             R. Amenities Agreement. The Amenities Agreement is in full force
                and effect and has not been amended, and Seller has no knowledge
                of any default by the Seller under the Amenities Agreement,
                Seller has no knowledge of any breach or default by the other
                party thereto or occurring prior to the Execution Date, and
                Seller has not given or received notice of any breach or default
                thereunder.
             S. Liquor Licenses. Schedule A is a true, correct and complete list
                of all of the Liquor Licenses in Liquor License Seller's
                possession and/or issued to Liquor License Seller. No Liquor
                Licenses have been issued in Seller's name. The Liquor Licenses
                are active and in good standing without pending disciplinary
                action by the Department of Alcoholic Beverage Control or any
                other law enforcement agency.
             T. Declaration. Seller has paid all amounts due under that certain
                Enabling Declaration for Establishment of Covenants, Conditions,
                Easements and Restrictions for the Mirada Community Association
                dated July 19, 1987 (the "Declaration").
             U. Collective Bargaining Agreements. Neither Seller nor Liquor
                License Seller has entered into any collective bargaining
                agreements that are currently in effect.
             V. Employment Agreements. Neither Seller or Liquor License Seller
                has entered into any employment agreements other than the
                employment agreement with Herbert Speigel.
        ii.  The representations and warranties of Seller and Liquor License
             Seller set forth in Section 7(a)(i) of this Agreement shall be
             true, accurate and correct in all material respects upon the
             execution of this Agreement and shall be deemed to be repeated on
             and as of the Closing Date, except as they relate only to an
             earlier date and except to the extent of any circumstances then
             existing that modify the representations and warranties (provided,
             however, that the foregoing shall not in any way be construed as
             contradicting Section 9(a)(i)). The representations and warranties
             of Seller and Liquor License Seller set forth in Section 7(a)(i) of
             this Agreement, or the Seller Documents, shall remain operative and
             shall survive for one (1) year following Closing. Any claim of
             Buyer based on an alleged breach or failure of any of Seller's or
             Liquor License Seller's representations or warranties must be made
             before expiration of one (1) year following Closing (the "Claim
             Period") or shall automatically be null, void and of no force or
             effect whatsoever. For purposes hereof, a claim shall be considered
             "made" only if written notice is given to Seller or Liquor License
             Seller before the end of the Claim Period. If Buyer closes
             hereunder with knowledge that any representation or warranty made
             by Seller or Liquor License Seller is untrue, it shall be deemed
             waived.
        iii. To Seller's and Liquor License Seller's knowledge, Seller and
             Liquor License Seller are in compliance with the requirements of
             Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the
             "Order") and other similar requirements contained in the rules and
             regulations of the Office of Foreign Assets Control, Department of
             the Treasury ("OFAC") and in any enabling legislation or other
             Executive Orders or regulations in respect thereof (the Order and
             such other rules, regulations, legislation, or orders are
             collectively called the "Orders").
        iv.  To Seller's and Liquor License Seller's knowledge, neither Seller
             nor any partner or beneficial owner of Seller (i) is listed on the
             Specially Designated Nationals and Blocked Persons List maintained
             by OFAC pursuant to the Order and/or on any other list of
             terrorists or terrorist organizations maintained pursuant to any of
             the rules and regulations of OFAC or pursuant to any other
             applicable Orders (such lists are collectively referred to as the
             "Lists"), (ii) is a person who has been determined by competent
             authority to be subject to the prohibitions contained in the
             Orders, (iii) is owned or controlled by, nor acts for or on behalf
             of, any person or entity on the Lists or any other person or entity
             who has been determined by competent authority to be subject to the
             prohibitions contained in the Orders, or (iv) shall transfer or
             permit the transfer of any interest in Seller or any beneficial
             owner in Seller to any person or entity who is, or any of whose
             beneficial owners are, listed on the Lists. Seller and Liquor
             License Seller hereby covenant and agree that if either or both
             obtains knowledge that Seller or Liquor License Seller or any of
             their partners or beneficial owners becomes listed on the Lists or
             is indicted, arraigned, or custodially detained on charges
             involving money laundering or predicate crimes to money laundering,
             Seller and/or Liquor License Seller, as the case may be, shall
             immediately notify Buyer in writing, and in such event, Buyer shall
             have the right to terminate this Agreement without penalty or
             liability to Seller immediately upon delivery of written notice
             thereof to Seller, in which event the Deposit shall promptly be
             returned to Buyer.
        v.   Seller's representations and warranties set forth in Section
             7(a)(iii) and (iv) shall be true, accurate and correct in all
             material respects upon the execution of this Agreement and shall be
             deemed to be repeated on and as of the Closing Date. The
             representations and warranties of Seller and Liquor License Seller
             set forth in Section 7(a)(iii) and (iv) of this Agreement shall
             remain operative and shall survive the Closing.
        
        As used in this Agreement, the words "Seller's knowledge" or "Liquor
        License Seller's knowledge" or words of similar import shall be deemed
        to mean, and shall be limited to, the actual (as distinguished from
        implied, imputed or constructive) knowledge of Seller's representatives,
        Herbert Speigel, general manager of the Hotel Property and Marla Steele
        and Ed Mace without such individuals having any obligation to make an
        independent inquiry or investigation and without imputation to such
        individuals of the knowledge of others, whether or not any such others
        would be deemed agents of Seller or of the named individuals. The named
        individuals are mentioned solely for establishing an objective reference
        for measuring Seller's knowledge, and are not making such
        representations and warranties in their individual capacities.
        Accordingly, only Seller (and not the named individuals) shall be liable
        in the event any such representations or warranties are breached. Seller
        and Liquor License Seller represent and warrant that the aforementioned
        individuals are the individuals currently in the employ of Seller,
        Liquor License Seller and/or their affiliates with sufficient knowledge
        concerning the matters that Seller and Liquor License Seller have made
        such representations and warranties and each such individual has asset
        management responsibility with respect to the Premises within its
        respective organization.
     
     c. Buyer represents and warrants to Seller as follows:
     d. i.   A. Entity Status. Buyer is a duly formed, validly existing and in
                good standing limited liability company organized under the laws
                of the State of Delaware and has the requisite power and
                authority to own or lease its properties and to carry on its
                business as now being conducted. Buyer is, or will be at
                Closing, qualified under the laws of the State of California to
                conduct business therein. No attachments, execution proceedings,
                assignments for the benefit of creditors, insolvency,
                bankruptcy, dissolution or other similar legal proceedings are
                pending or, to Buyer's knowledge, threatened against Buyer, nor
                are any such proceedings contemplated by Buyer.
             B. Power and Authority. Buyer has the requisite legal right, power
                and authority to execute and deliver this Agreement and all
                documents now or hereafter to be executed by Buyer pursuant to
                this Agreement (collectively, the "Buyer Documents"), to
                consummate the transaction contemplated hereby, and to perform
                its obligations hereunder and under the Buyer Documents. Buyer
                has taken all action necessary to authorize the execution and
                delivery of this Agreement and the other documents and
                instruments to be executed and delivered by Buyer pursuant
                hereto, the performance of its obligations hereunder and
                thereunder and the consummation of the transactions contemplated
                hereby and thereby.
             C. Enforceability. This Agreement and Buyer Documents have been
                duly executed and delivered by Buyer and constitute legal, valid
                and binding obligations of Buyer, enforceable against Buyer in
                accordance with their terms, except as the same may be limited
                by applicable bankruptcy, insolvency, reorganization, moratorium
                or similar laws affecting the enforcement of creditors' rights
                generally and general equitable principles regardless of whether
                such enforceability is considered in a proceeding at law or in
                equity.
             D. No Violation. The execution and delivery of this Agreement by
                Buyer, the performance by Buyer of its obligations hereunder and
                the consummation by Buyer of the transactions contemplated by
                this Agreement will not (i) contravene any provision of its
                organizational documents, (ii) violate or conflict with any
                judgment, order, decree, writ or injunction issued against
                Buyer, or any Laws applicable to Buyer, (iii) conflict with,
                result in any breach of, or constitute a default (or an event
                which would, with the passage of tine or the giving of notice or
                both, constitute a default) under, or give rise to a right to
                terminate, amend, modify, abandon or accelerate, any material
                agreement which is applicable to, binding upon or enforceable
                against Buyer, (iv) result in or require the creation or
                imposition, of any lien upon or with respect to any of the
                property, assets or the issued and outstanding interests in
                Buyer, or (v) require the consent, approval, authorization or
                permit of, or filing with or notification to, any governmental
                authority, any court or tribunal or any other person.
             E. Litigation. There is no action, suit or other legal or
                administrative proceeding or governmental investigation pending
                or, to Buyer's knowledge, threatened, by or against Buyer or
                affecting Buyer or any of its properties or assets or which
                questions the validity or enforceability of this Agreement or
                the transactions contemplated hereby. There are no outstanding
                orders or decrees issued by any governmental authority in any
                proceeding to which Buyer is or was a party which have not been
                complied with in full.
        ii.  The execution, delivery and performance of this Contract and all
             documents contemplated hereby by Buyer have been duly and validly
             authorized by all necessary action on the part of Buyer and all
             required consents and approvals have been duly obtained and will
             not result in a breach of any of the terms or provisions of, or
             constitute a default under any indenture, agreement or instrument
             to which Buyer is a party.
        iii. To the best of Buyer's knowledge, Buyer is in compliance with the
             requirements of Executive Order No. 13224, 66 Fed. Reg. 49079
             (Sept. 25, 2001) (the "Order") and other similar requirements
             contained in the rules and regulations of the Office of Foreign
             Assets Control, Department of the Treasury ("OFAC") and in any
             enabling legislation or other Executive Orders or regulations in
             respect thereof (the Order and such other rules, regulations,
             legislation, or orders are collectively called the "Orders"); and
        iv.  To the best of Buyer's knowledge, neither Buyer nor any partner or
             beneficial owner of Buyer (i) is listed on the Specially Designated
             Nationals and Blocked Persons List maintained by OFAC pursuant to
             the Order and/or on any other list of terrorists or terrorist
             organizations maintained pursuant to any of the rules and
             regulations of OFAC or pursuant to any other applicable Orders
             (such lists are collectively referred to as the "Lists"), (ii) is a
             person who has been determined by competent authority to be subject
             to the prohibitions contained in the Orders, (iii) is owned or
             controlled by, nor acts for or on behalf of, any person or entity
             on the Lists or any other person or entity who has been determined
             by competent authority to be subject to the prohibitions contained
             in the Orders, or (iv) shall transfer or permit the transfer of any
             interest in Buyer or any beneficial owner in Buyer to any person or
             entity who is, or any of whose beneficial owners are, listed on the
             Lists. Buyer hereby covenants and agrees that if Buyer obtains
             knowledge that Buyer or any of its partners or beneficial owners
             becomes listed on the Lists or is indicted, arraigned, or
             custodially detained on charges involving money laundering or
             predicate crimes to money laundering, Buyer shall immediately
             notify Seller in writing, and in such event, Seller shall have the
             right to terminate this Agreement without penalty or liability to
             Buyer immediately upon delivery of written notice thereof to Buyer,
             in which event the Deposit shall promptly be returned to Buyer.
        v.   Buyer's representations and warranties set forth in Section
             7(b)(iii) and (iv) shall be true, accurate and correct in all
             material respects upon the execution of this Agreement and shall be
             deemed to be repeated on and as of the Closing Date. The
             representations and warranties of Buyer set forth in Section
             7(b)(iii) and (iv) of this Agreement shall remain operative and
             shall survive the Closing.
     
     As used in this Agreement, the words "Buyer's knowledge" or words of
     similar import shall be deemed to mean, and shall be limited to, the actual
     (and, to the extent of the information set forth in the Due Diligence
     Materials, imputed) knowledge of Greg Denton, an individual charged with
     responsibility for acquiring the Premises, without such individual having
     any obligation to make an independent inquiry or investigation and without
     imputation to such individual of the knowledge of others, whether or not
     any such others would be deemed agents of Buyer or of the named individual.
     The named individual is mentioned solely for establishing an objective
     reference for measuring Buyer's knowledge, and is not making such
     representations and warranties in its individual capacities. Accordingly,
     only Buyer (and not the named individual) shall be liable in the event any
     such representations or warranties are breached.

 15. Dispute Resolution.
 16. a. Disputes Subject to Arbitration. Subject to Section 7(a)(ii) hereof, if
        any claim, dispute or difference of any kind whatsoever (a "Dispute")
        shall arise out of or in connection with or in relation to this
        Agreement whether in contract, tort, statutory, or otherwise, and
        including any questions regarding the existence, scope, validity, breach
        or termination of this Agreement, the Dispute shall be finally settled
        by arbitration pursuant to the procedures set forth in this Section 8.
        The parties hereby agree that the Tribunal (as defined herein) shall
        have the power to order equitable remedies, including specific
        performance and injunctive relief.
     b. Selection of Arbitral Tribunal. An arbitral tribunal of three
        arbitrators (the "Tribunal") shall be established in conformity with the
        Comprehensive Arbitration Rules and Procedures of JAMS, excluding Rule
        30 32 thereof, in effect at the time such arbitration is commenced. Each
        party shall appoint an arbitrator within fifteen (15) days of the date
        of a request to initiate arbitration, and the two appointed arbitrators
        will then jointly appoint a third arbitrator within fifteen (15) days of
        the date of the appointment of the second arbitrator, to act as chairman
        of the Tribunal. Arbitrators not appointed within the time limits set
        forth in the preceding sentence shall be appointed by JAMS.
     c. Arbitration Proceedings. The arbitration shall be conducted in
        accordance with the Comprehensive Arbitration Rules and Procedures of
        JAMS, excluding Rule 30 32 thereof. The arbitrators shall apply the
        substantive law of California (exclusive of choice of law principles) in
        resolving the Dispute. Issues relating to the conduct of the arbitration
        and enforcement of any award shall be governed by the Federal
        Arbitration Act, 9 U.S.C. §§1-16. No party to any Dispute shall be
        required to join any other person as a party to the Dispute pursuant to
        the arbitration provisions set forth in this Section 8.
     d. The Award; Expenses. Except as expressly required by applicable law, the
        Tribunal shall limit its monetary awards to compensatory damages (which
        may include a requirement that the losing party bear attorneys' fees and
        costs of the arbitration proceeding) and shall not award punitive or
        exemplary damages of any kind. Unless the Tribunal determines otherwise,
        each party to an arbitration proceeding shall be responsible for all
        fees and expenses of such party's attorneys, witnesses, and other
        representatives, and one-half of the other fees and expenses of the
        Tribunal and the other costs of the arbitration shall be allocated to
        and paid by (i) the party or parties initiating the respective
        arbitration proceeding and (ii) the party or parties against whom the
        respective arbitration proceeding is brought. Any monetary award shall
        be in dollars of the United States of America. The award rendered in any
        arbitration commenced hereunder shall be final and binding upon the
        parties, and each party hereby waives any claim or appeal whatsoever
        against it or any defense against its enforcement.
     e. Obligation to Arbitrate. The obligation to arbitrate under this Section
        8 is binding on the parties, successors and assigns. For purposes of
        appointing arbitrators, any party, successors and assigns shall jointly
        appoint such party's arbitrator.
     f. Continuing Obligations. Until such time as a final determination of any
        Dispute is obtained pursuant to this Section 8 and, notwithstanding any
        termination of or default under, or alleged termination of or default
        under, this Agreement, all parties to this Agreement involved in such
        Dispute shall remain liable for, and shall be required to continue to
        satisfy, their respective obligations under this Agreement.
 17. Conditions Precedent to Closing.
 18. a. Buyer's obligation under this Agreement to purchase the Premises is
        subject to the fulfillment of each of the following conditions on or
        before the Closing Date:
     b. i.   The representations and warranties of Seller and Liquor License
             Seller contained herein shall continue to be true, accurate and
             correct in all material respects as of the Closing Date.
        ii.  Seller shall have delivered the documents and other items required
             pursuant to Section 10, and shall have performed in all material
             respects all other covenants, undertakings and obligations, and
             complied with all material conditions required by this Agreement to
             be performed or complied with by the Seller at or prior to the
             Closing.
        iii. The Title Company issues or is irrevocably committed to issuing an
             ALTA Owner's Policy of Title Insurance (Form B, Rev. 10/17/70) (the
             "Title Policy") in the amount of the Purchase Price, insuring fee
             interest to the Real Property in Buyer, subject only to the
             Permitted Exceptions.
        iv.  There shall be no management agreement for the Premises in effect
             as of the Closing Date.
        v.   The City of Rancho Mirage shall have consented to the transfer of
             the Development Agreement in accordance with Section 20 of the
             Development Agreement.
        vi.  Seller shall have delivered to Buyer true, correct and complete
             unaudited interim financial statements of the Seller (and the
             unaudited interim financial statements of Liquor License Seller
             which shall be consolidated therein) consisting of balance sheets
             and related statements of income for the period between May 31,
             2005 and the last day of the most recent month for which final
             unaudited interim financial statements are available.
        vii. Seller shall have delivered to Buyer tax clearance certificates
             showing that all sales tax has been paid for the period prior to
             the month of Closing and a letter from the City of Rancho Mirage
             stating that the transient occupancy tax has been paid.
        
        The foregoing requirements are for the benefit of Buyer and any
        condition may be waived by Buyer in its sole and absolute discretion.
     
     c. Seller's and Liquor License Seller's obligations under this Agreement
        are subject to the fulfillment of each of the following conditions on or
        before the Closing Date:
     d. i.  The representations and warranties of Buyer contained herein shall
            be true, accurate and correct in all material respects as of the
            Closing Date.
        ii. Buyer shall have delivered the funds required hereunder and the
            documents and other items required pursuant to Section 11 and shall
            have performed in all material respects all other covenants,
            undertakings and obligations, and complied with all material
            conditions required by this Agreement to be performed or complied
            with by Buyer at or prior to the Closing.
     
     The foregoing requirements are for the benefit of Seller and any condition
     may be waived by Seller in its sole and absolute discretion.

 19. Documents to be Delivered by Seller at Closing.

 20. At the Closing, the Seller shall execute, acknowledge and/or deliver, as
     applicable, the following, to Escrow Company:
     
     a. A grant deed in the form of Schedule 10(a) hereof;
     b. A bill of sale transferring the Personal Property and Other Property in
        the form of Schedule 10(b) hereof;
     c. An assignment and assumption of the Contracts, Permits and Occupancy
        Agreements in the form of Schedule 10(c) hereof;
     d. The Covenants in the form attached hereto on Schedule 26(b);
     e. All keys and all originals in Seller's possession of the Occupancy
        Agreements, Contracts and Permits;
     f. To the extent in Seller's possession and not already located at the
        Premises, all Permits.
     g. A "FIRPTA" certificate from each Seller in the form of Schedule 10(g)
        annexed hereto and made a part hereof.
     h. An Owner's affidavit in form and substance reasonably satisfactory to
        Seller and Title Company.
     i. All other documents Seller is required to deliver pursuant to the
        provisions of this Agreement.
     j. Notice letters to all vendors under all Contracts which Buyer has agreed
        to assume hereunder and to the tenant under the Occupancy Agreements.
     k. A resignation of Seller's appointees to the Board of Directors of the
        Mirada Community Association.
     l. The Management Agreement in the form of Schedule 10(l) hereof.
     m. Evidence, in form satisfactory to the Buyer, that the individual
        executing this Agreement and the other documents Seller is required to
        deliver pursuant to the provisions of this Agreement is authorized by
        Seller to execute such documents on behalf of Seller and to bind Seller
        with respect thereto.
 21. Documents to be Delivered by Buyer at Closing.

 22. At the Closing, Buyer shall execute, acknowledge and/or deliver, as
     applicable, the following, to Escrow Company:
     
     a. An assignment and assumption of the Contracts, Permits and Occupancy
        Agreements in the form of Schedule 10(c) hereof;
     b. The Covenants in the form attached hereto on Schedule 26(b);
     c. Immediately available funds equal to the Purchase Price, plus Buyer's
        share of any closing costs, in cash or other immediately available
        funds, subject to apportionments, credits and adjustments as provided in
        this Agreement.
     d. The Management Agreement in the form of Schedule 10(l) hereof.
     e. Evidence, in form satisfactory to the Seller, that the individual
        executing this Agreement and the other documents Buyer is required to
        deliver pursuant to the provisions of this Agreement is authorized by
        Buyer to execute such documents on behalf of Buyer and to bind Buyer
        with respect thereto.
     f. A designation of Buyer's appointees to the Board of Directors of the
        Mirada Community Association.
 23. Costs and Adjustments.

 24. At Closing, the following items shall be paid or allocated:
     
     a. The parties shall share equally any escrow fees in connection with the
        Closing. Each party will be responsible for the fees and expenses of
        their respective attorneys (provided that the foregoing is not intended
        to contradict Section 8(d) above).
     b. Seller shall pay: (i) the premium of a CLTA basic policy of title
        insurance issued in accordance with the Title Policy; (ii) recording
        fees in connection with any reconveyance requested hereby, (iii) 50% of
        all state and county documentary transfer taxes applicable to the Real
        Property, (iv) 50% of any sales and use tax payable in connection with
        the sale of the Personal Property up to Two Hundred Thousand and No/100
        Dollars ($200,000.00), and (v) any additional costs and charges
        customarily charged to sellers in accordance with common escrow
        practices in the county in which the Premises is located, other than
        those costs and charges specifically required to be paid by Buyer
        hereunder. Buyer shall pay: (i) the premium for any excess premium
        charged for an ALTA policy, the premium for a loan policy, the premium
        for extended coverage and for any other endorsements desired by Buyer,
        (ii) the recording fees required in connection with the transfer of the
        Premises to Buyer, (iii) 50% of all state and county documentary
        transfer taxes applicable to the Real Property, (iv) any sales and use
        tax payable in connection with the sale of the Personal Property that is
        not the obligation of Seller pursuant to clause (iv) above, and (v) any
        additional costs and charges customarily charged to buyers in accordance
        with common escrow practices in the county in which the Premises is
        located, other than those costs and charges specifically required to be
        paid by Seller hereunder. The update to the Survey shall be paid for by
        Buyer.
 25. Operation of the Premises prior to the Closing Date.
 26. a. Seller and Liquor License Seller covenant and agree that, between the
        Execution Date and the Closing Date, the Seller and Liquor License
        Seller shall operate their respective businesses in the ordinary course,
        consistent with past practice. Buyer acknowledges and agrees that the
        Consumables, Food and Beverage and Operating Equipment included in the
        Other Property are subject to variations and depletions in the ordinary
        course of business; provided, however, that at the Closing there shall
        be sufficient levels of such Other Property to operate the Hotel
        Property in the ordinary course of business consistent with past
        practice.
     b. Buyer, Seller and Liquor License Seller shall use their respective
        commercially reasonable and timely efforts to take or cause to be taken
        all such actions required to consummate the transactions contemplated
        hereby including, without limitation, such actions as may be necessary
        to obtain, prior to the Closing, all necessary governmental or other
        third-party approvals and consents required to be obtained in connection
        with the consummation of the transactions contemplated by this
        Agreement.
     c. The capital improvement or replacement projects for the Hotel Property
        that are in progress on the date hereof are described on Schedule 13
        hereto. Seller agrees that it shall be responsible for completing and
        funding such projects to the extent described on Schedule 13.
     d. In addition to Seller's other obligations hereunder, Seller shall, in
        between the Execution Date and the Closing Date, at Seller's sole cost
        and expense, maintain the Premises in good order, condition and repair,
        reasonable wear and tear excepted, pay all taxes, assessments, fines,
        penalties, charges and other operating expenses as they become due, and
        shall make all repairs, maintenance and replacements of the Personal
        Property and otherwise operate the Property in the same manner as before
        the making of this Agreement, the same as though Seller were retaining
        the Premises. Seller shall not make any alterations to the Premises
        (other than as set forth on Schedule 13) without first receiving Buyer's
        prior written consent thereof.
     e. Seller shall not, in between the Execution Date and the Closing Date,
        enter into any lease, contract or agreement pertaining to the Premises,
        or waive any rights of Seller thereunder, terminate, amend or modify in
        any manner any Occupancy Agreements and/or Contracts, without in each
        case obtaining Buyer's prior written consent thereto, which may be
        granted or withheld in Buyer's sole and absolute discretion.
     f. Seller shall not, in between the Execution Date and the Closing Date,
        mortgage, encumber or suffer to be encumbered all or any portion of the
        Premises, which encumbrances would survive the Closing Date, without in
        each case obtaining Buyer's prior written consent thereto, which may be
        granted or withheld in Buyer's sole and absolute discretion.
     g. Seller shall maintain in full force and effect through the Closing Date
        all of the insurance policies that Seller has had for the three (3)
        month period prior to the Execution Date.
     h. Seller shall, between the Execution Date and the Closing Date, continue
        to book hotel rooms to guests in the ordinary course of business and at
        the rates currently in effect.
 27. As Is.
 28. a. To induce Seller to enter into this Agreement, Buyer acknowledges and
        agrees that, except as otherwise expressly set forth herein, the
        Premises shall be conveyed and transferred "AS IS, WHERE IS, AND WITH
        ALL FAULTS" and, except to the extent of any representation or warranty
        made by Seller in Section 7, and except to the extent of any
        representation or warranty made by Seller in any document executed by
        Seller at Closing, Seller does not warrant or make any representation,
        express or implied, as to the merchantability, quantity, quality,
        condition, suitability or fitness of the Premises for any purpose
        whatsoever, including, without limitation, its compliance with
        applicable building codes and ordinances, zoning laws, and Environmental
        Law, including, without limitation, the Clean Air Act, the Comprehensive
        Response Compensation and Liability Act (CERCLA) and the Super Fund
        Amendments and Reauthorization Act (SARA), the Americans with
        Disabilities Act, and any other federal, state or local statutes, codes
        or ordinances. Buyer also acknowledges and agrees that the provisions in
        this Agreement for inspection and investigation of the Premises are
        adequate to enable Buyer to make Buyer's own determination with respect
        to the suitability or fitness of the Premises, including, without
        limitation, its compliance with applicable building codes and
        ordinances, zoning laws, Environmental Law, including, without
        limitation, the Clean Air Act, the Comprehensive Response Compensation
        and Liability Act (CERCLA) and the Super Fund Amendments and
        Reauthorization Act (SARA), the Americans with Disabilities Act, and any
        other federal, state or local statutes, codes or ordinances. As used
        herein, the term "Environmental Law" shall mean any law, rule or
        regulation relating to any Hazardous Substances.
     
     b. Except to the extent of the representations and warranties made by
        Seller in Section 7 and in any documents executed and delivered by
        Seller at Closing, Buyer, for itself and its successors and assigns,
        releases Seller and its agents, employees, partners, officers,
        directors, managers, members, contractors, consultants and
        representatives from, and waives any and all causes of action or claims,
        known or unknown, against any of such persons for (a) any and all
        liability attributable to any physical condition of or at the Premises,
        including, without limitation, the presence on, under or about the
        Premises of any Hazardous Substances; (b) any and all liability
        resulting from the failure of the Premises to comply with any applicable
        laws, and (c) any liabilities, damages or injury arising from, connected
        with or otherwise caused by statements, opinions or information obtained
        from any of such persons with respect to the Premises.
        
        This release includes claims of which Buyer is presently unaware or
        which Buyer does not presently suspect to exist which, if known by
        Buyer, would materially affect Buyer's release of Seller. Buyer
        specifically waives the provision of California Civil Code Section 1542,
        which provides as follows:
        
        "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT
        KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE
        RELEASE, WHICH IF KNOWN TO HIM MUST HAVE MATERIALLY AFFECTED THE
        SETTLEMENT WITH THE DEBTOR." THE PARTIES CONFIRM THAT THEY ARE EXECUTING
        THE FOREGOING WAIVER WITH THE ADVICE OF COUNSEL WHO HAS EXPLAINED TO
        THEM ITS LEGAL EFFECT.
        
        __________________________ ________________________
        
        SELLER'S INITIALS BUYER'S INITIALS
        
        __________________________
        
        LIQUOR LICENSE SELLER'S INITIALS
     
     c. The provisions of this Section 14 shall survive the termination of this
        Agreement and the Closing.
 29. No Brokerage Commission.

 30. Buyer and Seller represent to each other that such representing party has
     not dealt with any broker in connection with Buyer's purchase of the
     Premises or the transactions described herein.

 31. Casualty; Condemnation.
 32. a. Damage or Destruction. If a "material" part of the Premises is damaged
        or destroyed by fire or other casualty, Seller shall notify Buyer of
        such fact and, except as hereinafter provided, Buyer shall have the
        option to terminate this Agreement upon notice to Seller given not later
        than fifteen (15) business days after receipt of Seller's notice (and if
        Buyer does not affirmatively terminate this Agreement within such
        period, then Buyer shall be deemed to have elected to terminate this
        Agreement). If this Agreement is so terminated, the provisions of
        Section 16(d) shall apply. If (i) Buyer does not elect to terminate this
        Agreement, or (ii) there is damage to or destruction of an "immaterial"
        part ("immaterial" is herein deemed to be any damage or destruction
        which is not "material," as such term is hereinafter defined) of the
        Premises, Buyer shall close as provided in this Agreement and, at the
        Closing, Seller shall, unless Seller has repaired such damage or
        destruction prior to the Closing, (x) pay over to Buyer the proceeds of
        any insurance collected by Seller less the amount of all costs incurred
        by Seller in connection with any action required by the governmental
        authority to maintain the Premises and in connection with collection of
        the insurance proceeds and the amount of any deductible, and (y) assign
        and transfer to Buyer all right, title and interest of Seller in and to
        any uncollected insurance proceeds which Seller may be entitled to
        receive from such damage or destruction. A "material" part of the
        Premises for purposes of this Section 16(a) shall be deemed to have been
        damaged or destroyed if the cost of repair or replacement shall be
        $1,675,000, as reasonably estimated by Seller or a construction company
        reasonably acceptable to Buyer, or if such damage or destruction
        materially and adversely affects the ongoing operation of the Hotel
        Property, terminates any routes of ingress or egress to the Hotel
        Property, or results in a reduction of available parking area that
        causes the remaining number of parking spaces following condemnation to
        be less than required by applicable zoning codes.
     b. Condemnation. If, prior to the Closing Date, all or any material portion
        (as hereinafter defined) of the Premises is taken by eminent domain or
        condemnation (or is the subject of a pending taking which has not been
        consummated) or if all or any portion of the Tennis Court Land is taken
        by eminent domain or condemnation (or is the subject of a pending taking
        which has not been consummated), Seller shall notify Buyer of such fact
        and the Buyer shall have the option to terminate this Agreement upon
        notice to the Seller given not later than fifteen (15) business days
        after receipt of the Seller's notice (and if Buyer does not
        affirmatively terminate this Agreement within such period, then Buyer
        shall be deemed to have elected to terminate this Agreement). If this
        Agreement is so terminated, the provisions of Section 16(d) shall apply.
        If Buyer does not elect to terminate this Agreement, or if an
        "immaterial" portion ("immaterial" is herein deemed to be any taking
        which is not "material", as such term is herein defined) of the Premises
        is taken by eminent domain or condemnation, at the Closing, Seller shall
        assign and turnover, and Buyer shall be entitled to receive and keep,
        all awards or other proceeds for such taking by eminent domain or
        condemnation, less any reasonable costs incurred by Seller in connection
        therewith. A "material" portion of the Premises for purposes of this
        Section 16(b) means more than ten percent (10%) of the gross floor area
        of the improvements which comprise the Hotel Property or any portion of
        the improvements necessary for the ongoing operation of the Hotel
        Property or a material reduction of available parking area occurs.
     c. If Buyer elects to terminate this Agreement pursuant to Section 16(a) or
        16(b), this Agreement shall be terminated and neither party shall have
        any further rights, obligations or liabilities hereunder, except for the
        Surviving Obligations and the Deposit shall promptly be returned to
        Buyer.
     d. Seller and Buyer hereby agree that their respective rights in case of
        damage, destruction, condemnation or taking by condemnation shall be
        governed exclusively by the provisions of this Section 16.
 33. Remedies.
 34. a. IN THE EVENT OF A DEFAULT HEREUNDER BY BUYER PRIOR TO THE CLOSING DATE,
        OR IF THE CLOSING FAILS TO OCCUR BY REASON OF BUYER'S FAILURE OR REFUSAL
        TO PERFORM ITS OBLIGATIONS HEREUNDER ON THE CLOSING DATE FOR ANY REASON
        WHATSOEVER, EXCEPT SELLER'S OR LIQUOR LICENSE SELLER'S DEFAULT, THEN
        SELLER AND LIQUOR LICENSE SELLER SHALL, AS THEIR SOLE AND EXCLUSIVE
        REMEDY, TERMINATE THIS AGREEMENT BY NOTICE TO BUYER. IF SELLER AND
        LIQUOR LICENSE SELLER ELECT TO TERMINATE THIS AGREEMENT, THEN THIS
        AGREEMENT SHALL BE TERMINATED AND SELLER AND LIQUOR LICENSE SELLER SHALL
        RETAIN THE DEPOSIT, INCLUDING ANY INTEREST ACCRUED THEREON, AS
        LIQUIDATED DAMAGES FOR ALL LOSS, DAMAGE AND EXPENSES SUFFERED BY THEM,
        IT BEING AGREED THAT THEIR DAMAGES ARE IMPOSSIBLE TO ASCERTAIN, AND IT
        BEING FURTHER AGREED THAT THE LIQUIDATED DAMAGES AS DESCRIBED IN THIS
        SECTION 17(a) ARE REASONABLE UNDER THE CIRCUMSTANCES EXISTING AT THE
        TIME THIS AGREEMENT WAS MADE, AND NEITHER PARTY SHALL HAVE ANY FURTHER
        RIGHTS, OBLIGATIONS OR LIABILITIES HEREUNDER, EXCEPT FOR THOSE
        OBLIGATIONS WHICH SPECIFICALLY SURVIVE ANY TERMINATION OF THIS AGREEMENT
        PURSUANT TO THE TERMS HEREOF (THE "SURVIVING OBLIGATIONS"). NOTHING
        CONTAINED HEREIN SHALL LIMIT OR RESTRICT SELLER'S AND LIQUOR LICENSE
        SELLER'S ABILITY TO PURSUE ANY RIGHTS OR REMEDIES THEY MAY HAVE AGAINST
        BUYER WITH RESPECT TO THE SURVIVING OBLIGATIONS. THE PARTIES ACKNOWLEDGE
        THAT THE PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A
        FORFEITURE OR PENALTY WITHIN THE MEANING OF CALIFORNIA CIVIL CODE
        SECTIONS 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES
        TO SELLER AND LIQUOR LICENSE SELLER PURSUANT TO CALIFORNIA CIVIL CODE
        SECTIONS 1671, 1676 AND 1677.
     
     b. __________________________ ________________________
        
        SELLER'S INITIALS BUYER'S INITIALS
        
        __________________________
        
        LIQUOR LICENSE SELLER'S INITIALS
     
     c. In the event of a default hereunder by Seller or Liquor License Seller
        on or prior to the Closing Date for any reason whatsoever, except
        Buyer's default, Buyer may, as Buyer's sole and exclusive remedies, (i)
        enforce specific performance of this Agreement, provided, that Buyer may
        only bring an action for specific performance if (A) Buyer has notified
        Seller and Liquor License Seller in writing of the obligation which was
        not satisfied and Seller and Liquor License Seller have not cured such
        obligation within ten (10) days after receiving such notice, (B) Buyer
        files an action for specific performance within ninety (90) days after
        Seller's and Liquor License Seller's right to cure has lapsed, and (C)
        if successful, Buyer will purchase the Premises subject to the terms and
        conditions set forth in Section 14 and elsewhere in this Agreement, or
        (ii) terminate this Agreement by written notice delivered to Seller and
        Liquor License Seller on or before the Closing Date if Buyer has
        notified Seller and Liquor License Seller in writing of the obligation
        which was not satisfied and Seller and Liquor License Seller have not
        cured such obligation within ten (10) days of receiving such notice, in
        which case the Deposit shall promptly be returned to Buyer; and upon
        termination, Buyer shall have the right to seek reimbursement of its
        reasonable and actual third party out of pocket expenses incurred by
        Buyer in connection with negotiating this Agreement and performing its
        due diligence of the Premises in an amount of no more than Three Hundred
        Thousand and No/100 Dollars ($300,000.00), and neither party shall have
        any further rights, obligations or liabilities hereunder, except for the
        Surviving Obligations, or (iii) waive Seller's and Liquor License
        Seller's default and proceed to consummate the transactions contemplated
        by this Agreement. Buyer agrees that its failure to timely commence any
        such action for specific performance within such ninety (90) day period
        shall be deemed a waiver by it of its right to commence such an action.
 35. Liquor License.
 36. a. To facilitate the conveyance of the Liquor License, Buyer and Liquor
        License Seller agree that Liquor License Seller and Buyer shall promptly
        file a transfer application for such Liquor License with the California
        Department of Alcoholic Beverage Control ("Department") in accordance
        with all applicable laws; provided, however, that Buyer shall be solely
        responsible to prepare and file the application with the Department.
        Buyer shall be solely responsible for payment of any and all license
        fees and/or transfer fees required to achieve transfer of the Liquor
        License and liquor inventory to Buyer. Liquor License Seller agrees to
        reasonably cooperate with Buyer in filing such application.
     b. Within five (5) days of the opening of escrow, Escrow Company is
        instructed to open a second escrow ("Liquor License Escrow"), and to
        transfer from the Deposit held in the escrow to the Liquor License
        Escrow, being the sum of Forty Thousand and No/100 Dollars ($40,000.00)
        for the Liquor License, Five Thousand and No/100 Dollars ($5,000.00) for
        the Liquor FF&E and One Hundred Thousand and No/100 Dollars
        ($100,000.00) for the Liquor Inventory. Escrow Company is further
        instructed to thereafter promptly prepare and record the Notice of
        Intended Transfer as required under Section 24073 of the California
        Business and Professions Code and to concurrently therewith deliver a
        certified copy to Seller and Buyer. Escrow Company is further directed,
        no later than five (5) business days after the requirements for transfer
        as provided in Section 24049 of the California Business and Professions
        Code have been satisfied, to pay out of the Liquor License Purchase
        Price, the claims of bona fide creditors of the Liquor License Seller
        who file their claims with the Escrow Company before the Escrow Company
        is notified by the Department of its approval of the transfer of the
        Liquor License or if the Liquor License Purchase Price is insufficient
        to pay such claims in full, Escrow Company shall distribute the
        consideration as set forth in California Business and Professions Code
        Section 24074; provided, however, that Liquor License Seller may dispute
        any claim by delivering written notice of such dispute to Escrow
        Company, and upon receipt of such notice, Escrow Company shall notify
        the claimant thereof, and the amount or pro rata amount thereof shall be
        retained by the Escrow Company for a period of twenty-five (25) days,
        and if not attached shall be paid to Liquor License Seller.
     c. At the Liquor License Closing, Liquor License Seller shall execute,
        acknowledge and/or deliver, as applicable, to Escrow Company,
     d. i.  A Bill of Sale of the Liquor Inventory ("Liquor Inventory Bill of
            Sale") in substantially the form of Schedule 18(c)(i) attached
            hereto and any and all other documents necessary to transfer the
            Liquor License; and
        ii. A sales tax clearance certificate showing that all sales tax has
            been paid for the period prior to the month of Closing.
     e. At the Liquor License Closing, Buyer shall execute, acknowledge and/or
        deliver, as applicable, to Escrow Company, Buyer's share of the Liquor
        License Escrow closing costs and any other costs to be borne by Buyer
        under the terms of this Agreement and necessary for the Liquor License
        Closing.
     f. Escrow Company is instructed to close the Liquor License Escrow as soon
        as possible after the occurrence of the following conditions precedent:
     g. i.   The Closing for the purchase and sale of the Premises, and
        ii.  Approval by the Department of the transfer of the Liquor License to
             Buyer.
        iii. Delivery by Buyer and Liquor License Seller of all documents and
             funds described in subparagraph (b) above.
        
        Buyer shall not be required to assume any lease between Liquor License
        Seller and any concessionaire that exists prior to or on the date of the
        Liquor License Closing.
        
        Upon transfer of the Liquor License and closing of the Liquor License
        Escrow, Escrow Company shall deliver to Buyer the Liquor Inventory Bill
        of Sale and shall deliver to Liquor License Seller the Liquor License
        Purchase Price less the amount of any creditor claims paid as provided
        herein and less Liquor License Seller's share of any Liquor License
        Escrow fees as provided herein.
        
        Buyer shall have the right to direct Heritage Bank of San Jose,
        California to assume the obligations of the Escrow Company under this
        Section 18, provided that if Heritage Bank will not prepare notices
        required to complete the Liquor License Closing, Buyer will do so. Such
        assumption shall become effective upon execution by the parties hereto
        and by Heritage Bank of an acceptable assumption agreement.
     
     h. Buyer and Liquor License Seller shall equally share any escrow fees for
        the Liquor License Escrow, but Buyer shall pay all sales tax due upon
        closing of the Liquor License Escrow. Buyer shall be solely responsible
        for any license fees, transfer fees or other fees payable to the
        Department, recording and publication fees for the Notice of Intended
        Transfer and other costs related to the transfer of the Liquor License,
        except as otherwise specifically provided herein.
     i. In the event that the conditions precedent to the Liquor License Closing
        have not occurred on or before the Closing Date, then Liquor License
        Seller agrees to assist Buyer in filing an application for a Temporary
        Retail Permit to Transferee of Licensed Premises (the "Temporary
        Permit") with the Department; provided, however, that Liquor License
        Seller shall not be required to place the existing Premises liquor
        license with the Department for safe keeping until such time as Liquor
        License Seller determines, in its sole discretion, that the Closing will
        occur as contemplated by this Agreement. If on the Closing Date, Buyer
        has not received the Temporary Permit, to the extent permitted by law,
        and at no expense to Seller or Liquor License Seller, Liquor License
        Seller (through a valid sublease with an affiliate of Seller as
        concessionaire) shall continue the sale of alcoholic beverage sales on
        the Premises for a period of not to exceed ninety (90) days after
        Closing, including, if necessary, the use of Liquor License Seller's
        existing liquor license, pending action upon Buyer's application to the
        Department.
     
     Nothing in this Section 18 shall operate or be construed to mean that
     Buyer's ability to obtain a hotel liquor license from the Department is a
     condition to the Closing, nor shall Buyer's failure to obtain a hotel
     liquor license from such authority give Buyer the right to terminate this
     Agreement.

 37. Indemnity.
 38. a. Indemnification by Seller. Seller and Liquor License Seller shall
        indemnify and hold harmless the Buyer and its officers, directors,
        employees, constituent partners, affiliates and agents (each a "Buyer
        Party"), from and after the Closing Date, against and in respect of any
        and all damages, costs, liabilities, losses, judgments, penalties,
        fines, expenses or other costs, including reasonable attorneys' fees,
        costs of defense and costs of collection and consequential damages, but
        not punitive damages except to the extent that punitive damages are
        payable to a third party (collectively, "Losses") incurred by such
        persons arising from or relating to: (i) any breach of any of the
        representations or warranties made by Seller or Liquor License Seller in
        this Agreement or in any of the Seller Documents; (ii) any breach of the
        covenants and agreements made by Seller or Liquor License Seller in this
        Agreement or any of the Seller Documents; (iii) any liability or
        obligation of the Seller or Liquor License Seller owing for any period
        prior to the Closing Date (regardless of when billed or invoiced)
        including without limitation any liability to any employee for claims
        arising from termination of employment or claims relating to periods of
        employment by Seller or Liquor License Seller, (iv) any liability or
        obligation asserted against or incurred by Liquor License Seller in
        connection with the sale of alcoholic beverages at the Premises before
        Closing; (v) any broker's or finder's fee payable to any party with whom
        Seller has a relationship or is claiming a relationship with Seller or
        Liquor License Seller; or (vi) any other lawsuit or potential lawsuit
        described in Schedule 7(a)(i)(F).
     b. Indemnification by Buyer. Buyer shall indemnify and hold harmless Seller
        and Liquor License Seller and their officers, constituent partners,
        employees, affiliates and agents (each a "Seller Party"), at all times
        from and after the Closing Date, against and in respect of all Losses
        incurred by such persons arising from or relating to: (i) any breach of
        any of the representations or warranties made by Buyer in this Agreement
        or any of the Buyer Documents, (ii) any breach of the covenants and
        agreements made by Buyer in this Agreement or any of the Buyer Documents
        including, without limitation, the obligation to return any security
        deposits maintained by the Seller and delivered to Buyer on the Closing
        Date, the loss of any guest property in the care of the Seller and
        delivered to Buyer on the Closing Date which do not relate to Seller's
        actions or WARN Act notice given, or which should have been given, by
        Seller; (iii) any liability or obligation of the Seller or Liquor
        License Seller owing for any period after the Closing Date (regardless
        of when billed or invoiced), other than any other liability or
        obligation of the Seller or Liquor License Seller that is expressly made
        their responsibility by the terms of this Agreement or with respect to
        which Buyer is indemnified under Section 19(a) above; (iv) any liability
        or obligation asserted against or incurred by Liquor License Seller
        because of the use of Liquor License Seller's existing liquor license
        for the continuance of alcoholic beverage sales at the Premises after
        Closing; (v) any claim made by any party arising from or in connection
        with Buyer's or its Affiliates acts or omissions relating to the
        development and Sale of the Tennis Court Land as described in Section
        26, including without limitation claims for defective construction,
        illegal acts or omissions, negligence and breach of contract; or (vi)
        any broker's or finder's fee payable to any party with whom Buyer has a
        relationship or is claiming a relationship with Buyer.
     c. Procedure for Claims by Third Parties. The rights and obligations of a
        party claiming a right to indemnification hereunder (each an
        "Indemnitee") from a party to this Agreement (each an "Indemnitor") in
        any way relating to a third party claim shall be governed by the
        following provisions of this Section 19(c):
     d. i.   The Indemnitee shall give prompt written notice to the Indemnitor
             of the commencement of any claim, action, suit or proceeding
             ("Action"), or any threat thereof, or any state of facts which
             Indemnitee determines will give rise to a claim by the Indemnitee
             against the Indemnitor based on the indemnity agreements contained
             in this Agreement setting forth, in reasonable detail, the nature
             and basis of the claim and the amount thereof, to the extent known,
             and any other relevant information in the possession of the
             Indemnitee (a "Notice of Claim"). The Notice of Claim shall be
             accompanied by any relevant documents in the possession of the
             Indemnitee relating to the claim (such as copies of any summons,
             complaint or pleading which may have been served and/or any written
             demand or document evidencing the same). No failure to give a
             Notice of Claim shall affect, limit or reduce the indemnification
             obligations of an Indemnitor hereunder, except to the extent such
             failure actually prejudices such Indemnitor's ability successfully
             to defend the Action giving rise to the indemnification claim.
        ii.  In the event that an Indemnitee furnishes an Indemnitor with a
             Notice of Claim, then upon the written acknowledgment by the
             Indemnitor given to the Indemnitee within thirty (30) days of
             receipt of the Notice of Claim, stating that the Indemnitor is
             undertaking and will prosecute the defense of the claim under such
             indemnity agreements and confirming that as between the Indemnitor
             and the Indemnitee, the claim covered by the Notice of Claim is
             subject to this Section 19(c) (without admitting responsibility to
             indemnify therefor) and that the Indemnitor would be able to pay
             the full amount of potential liability in connection with any such
             claim (including, without limitation, any Action and all
             proceedings on appeal or other review which counsel for the
             Indemnitee may reasonably consider appropriate) (an
             "Indemnification Acknowledgment"), then the claim covered by the
             Notice of Claim may be defended by the Indemnitor, at the sole cost
             and expense of the Indemnitor, subject to the terms hereof;
             provided, however, that the Indemnitee is authorized to file any
             motion, answer or other pleading that may be reasonably necessary
             or appropriate to protect its Premises during such 30-day period.
             However, in the event the Indemnitor does not furnish an
             Indemnification Acknowledgment to the Indemnitee or does not offer
             reasonable assurances to the Indemnitee as to Indemnitor's
             financial capacity to satisfy any final judgment or settlement or
             does not undertake the defense of the Action, the Indemnitee may,
             upon written notice to the Indemnitor, assume the defense (with
             legal counsel chosen by the Indemnitee) and dispose of the claim,
             at the sole cost and expense of the Indemnitor, subject to the
             terms hereof. If the Indemnitor disputes its responsibility for
             such Loss by written notice to the Indemnitee given within such
             30-day period, then either the Indemnitor or the Indemnitee may
             demand arbitration. Notwithstanding receipt of an Indemnification
             Acknowledgment, the Indemnitee shall have the right to employ its
             own counsel in respect of any such Action, but the fees and
             expenses of such counsel shall be at the Indemnitee's own cost and
             expense, unless (x) the employment of such counsel and the payment
             of such fees and expenses shall have been specifically authorized
             by the Indemnitor in connection with the defense of such Action or
             (y) the Indemnitee shall have reasonably concluded based upon a
             written opinion of counsel that there may be specific defenses
             available to the Indemnitee which are different from or in addition
             to those available to the Indemnitor, or (z) the Indemnitor has not
             undertaken the defense of such Action, in which case the fees and
             expenses of counsel incurred by the Indemnitee shall be borne by
             the Indemnitor, subject to the terms hereof. After undertaking a
             defense, an Indemnitor may only relinquish or terminate such
             defense upon reasonable notice to such Indemnitee. In all events
             where such Indemnitor relinquishes or terminates the defense of
             such Action, such Indemnitor shall reasonably cooperate in
             providing a transition of such defense such that the defense is not
             hindered by such relinquishment or termination.
        iii. The Indemnitee or the Indemnitor, as the case may be, who is
             controlling the defense of the Action shall keep the other fully
             informed of such Action at all stages thereof, whether or not such
             party is represented by counsel. The parties hereto agree to render
             to each other such assistance as they may reasonably require of
             each other in order to ensure the proper and adequate defense of
             any such Action. Subject to the Indemnitor furnishing the
             Indemnitee with an Indemnification Acknowledgment in accordance
             with this Section 19(c), the Indemnitee shall cooperate with the
             Indemnitor and provide such assistance, at the sole cost and
             expense of the Indemnitor, as the Indemnitee may reasonably request
             in connection with the defense of any such Action, including, but
             not limited to, providing the Indemnitor with access to and use of
             all relevant corporate records and making available its officers
             and employees for depositions, pre-trial discovery and as witnesses
             at trial, if required. In requesting any such cooperation, the
             Indemnitor shall have due regard for, and attempt to not be
             disruptive of, the business and day-to-day operations of the
             Indemnitee and shall follow the requests of the Indemnitee
             regarding any documents or instruments which the Indemnitee
             reasonably believes should be given confidential treatment.
        iv.  The Indemnitor shall not make or enter into any settlement of any
             Action which Indemnitor has undertaken to defend, without the
             Indemnitee's prior written consent (which consent shall not be
             unreasonably withheld or delayed), unless there is no obligation,
             directly or indirectly, on the part of the Indemnitee to contribute
             to any portion of the payment for any of the Losses, the Indemnitee
             receives a general and unconditional release with respect to the
             claim (in form, substance and scope reasonably acceptable to the
             Indemnitee), and there is no finding or admission of any violation
             of law by, or effect on any other claim that may be made against,
             the Indemnitee.
        
        Any claim for indemnification that may be made under more than one
        subsection under this Section 19 may be made under the subsection that
        the claiming party may elect in its sole discretion, notwithstanding
        that such claim may be made under more than one subsection. If the
        Indemnitor disputes its responsibility for such Loss by written notice
        to the Indemnitee given within such 30-day period, then either the
        Indemnitor or the Indemnitee may demand arbitration.
     
     e. Procedure for Claims between the Parties. Upon obtaining knowledge of a
        Loss which shall entitle an injured party to indemnification hereunder
        which does not arise from a third party claim, the injured party shall
        deliver a Notice of Claim to the Indemnitor. The Notice of Claim shall
        state in reasonable detail the nature and estimated amount of any such
        Loss giving rise to the right of indemnification hereunder. The
        Indemnitor shall have twenty (20) days after receipt of a Notice of
        Claim to respond to such Notice of Claim stating whether or not it
        disputes its liability or the amount thereof, and the basis for any
        objection. If the Indemnitor fails to respond to such Notice of Claim
        within such 20-day period, the Indemnitor shall be deemed to have
        acknowledged its responsibility for such Loss, and in such event, or if
        the Indemnitor does not dispute its liability, then the Indemnitor shall
        pay and discharge any such Loss which is not contested within forty-five
        (45) days after receipt of such Notice of Claim. If the Indemnitor
        disputes its responsibility for such Loss by written notice to the
        Indemnitee given within such 20-day period, then either the Indemnitor
        or the Indemnitee may demand arbitration.
     f. Limitations. Notwithstanding anything contained in this Agreement to the
        contrary:
     g. i.   Seller's aggregate liability under Section 19(a)(i) shall not
             exceed five percent (5%) of the Purchase Price (the "Cap");
             provided, however, the Cap shall not apply to actual fraud
             committed by Seller and/or Liquor License Seller or a breach of
             Seller's representations concerning ownership of the Premises or a
             breach of Liquor License Seller's representations concerning
             ownership of the Liquor License;
        ii.  All of Seller's obligations pursuant to Section 19(a)(i) shall
             terminate upon expiration of the Claim Period, except as to those
             matters as to which Buyer has previously made claim against Seller;
             and
        iii. no claim for indemnification based on a breach of Seller's or
             Liquor License Seller's representations and warranties shall be
             asserted by Buyer under Section 19(a)(i) until the amounts payable
             exceed Three Hundred Thirty-Five Thousand and No/100 Dollars
             ($335,000.00) in the aggregate; and any claim for indemnification
             or reimbursement of defense costs by Buyer under Section 19(i) must
             be made during the Claim Period or shall automatically be null,
             void and of no force or effect whatsoever (a claim shall be
             considered "made" only if given by written notice to Seller or
             Liquor License Seller before the end of the Claim Period).
     
     All notices and claims must be given in accordance with Section 23 to be
     effective. Except for any matter relating to a Cap Exclusion with regard to
     Buyer, each of Seller and Buyer hereby expressly waives and relinquishes
     all other rights or remedies available to it at law, in equity or otherwise
     (including, without limitation, the right to seek damages or equitable
     relief from the other) with respect to any Losses (including, without
     limitation, defense costs) incurred by such party for which such party is
     indemnified by the other party under Section 19. This Section 19(e) shall
     not limit or impair Buyer's or Seller's right to object to the final
     closing statement or the adjustments made thereunder in accordance with
     Section 3(c) above.

 39. Escrow.

 40. The Escrow Company shall hold the Deposit and all documents in escrow and
     shall dispose of them in accordance with the following provisions:
     
     a. Subject to the provisions of Section 18 hereof, the Escrow Company shall
        deliver the Deposit to Seller or Buyer, as the case may be, as follows:
     b. i.   to Seller, along with the Deposit, upon completion of the Closing
             and crediting of an equivalent amount against the Purchase Price;
             or
        ii.  to Seller, after receipt of Seller's demand in which Seller
             certifies either that (A) Buyer has defaulted under this Agreement
             and Seller is not in material default, or (B) this Agreement has
             been otherwise terminated or cancelled, and Seller is thereby
             entitled to receive the Deposit; but the Escrow Company shall not
             honor Seller's demand until more than five (5) business days after
             the Escrow Company has given a copy of Seller's demand to Buyer in
             accordance with Section 20(c)(i), nor thereafter if the Escrow
             Company receives a Notice of Objection from Buyer within such ten
             (10) day period, or
        iii. to Buyer, if after the Execution Date and after receipt of Buyer's
             demand in which Buyer certifies either that (A) Seller has
             defaulted under this Agreement and Buyer is not in default, or (B)
             this Agreement has been otherwise terminated or cancelled, and
             Buyer is thereby entitled to receive the Deposit; but the Escrow
             Company shall not honor Buyer's demand until more than five (5)
             business days after the Escrow Company has given a copy of Buyer's
             demand to Seller in accordance with Section 20(c)(i), nor
             thereafter if the Escrow Company receives a Notice of Objection
             from Seller within such five (5) business day period.
        
        Upon delivery of the Deposit, the Escrow Company shall be relieved of
        all liability hereunder and with respect to the Deposit. The Escrow
        Company shall deliver the Deposit, at the election of the party entitled
        to receive the same, by (i) a good, unendorsed certified check of the
        Escrow Company payable to the order of such party, (ii) an unendorsed
        official bank or cashier's check payable to the order of such party, or
        (iii) a bank wire transfer of immediately available funds to an account
        designated by such party.
     
     c. At the Closing, Escrow Company shall deliver to Buyer those items and
        documents to be delivered by Seller that are described in Section 10.
     d. Upon receipt of a written demand from Seller or Buyer under Section
        20(a)(ii) or (iii), the Escrow Company shall send a copy of such demand
        to the other party. Within five (5) business days after the date of
        receiving same, but not thereafter, the other party may object to
        delivery of the Deposit to the party making such demand by giving a
        notice of objection (a "Notice of Objection") to the Escrow Company.
        After receiving a Notice of Objection, the Escrow Company shall send a
        copy of such Notice of Objection to the party who made the demand; and
        thereafter, in its sole and absolute discretion, the Escrow Company may
        elect either (A) to continue to hold the Deposit until the Escrow
        Company receives a written agreement of Buyer and Seller directing the
        disbursement of the Deposit, in which event the Escrow Company shall
        disburse the Deposit in accordance with such agreement; and/or (B) to
        take any and all actions as the Escrow Company deems necessary or
        desirable, in its sole and absolute discretion, to discharge and
        terminate its duties under this Agreement, including, without
        limitation, depositing the Deposit into any court of competent
        jurisdiction and bringing any action of interpleader or any other
        proceeding; and/or (C) in the event of any litigation between Seller and
        Buyer, to deposit the Deposit with the clerk of the court in which such
        litigation is pending.
     e. i. If the Escrow Company is uncertain for any reason whatsoever as to
           its duties or rights hereunder (and whether or not the Escrow Company
           has received any written demand under Section 20(a)(ii) or (iii)), or
           Notice of Objection under Section 20(c)(i)), notwithstanding anything
           to the contrary herein, the Escrow Company may hold and apply the
           Deposit pursuant to this Section 20(c) and may decline to take any
           other action whatsoever. In the event the Deposit is deposited in a
           court by the Escrow Company pursuant to Section 20(c)(i), the Escrow
           Company shall be entitled to rely upon the final non-appealable
           decision of such court. In the event of any dispute whatsoever among
           the parties with respect to disposition of the Deposit, the
           non-prevailing party shall pay the attorneys' fees and costs incurred
           by the Escrow Company for any litigation in which the Escrow Company
           is named as, or becomes, a party.
     f. Notwithstanding anything to the contrary in this Agreement, within one
        (1) business day after the date of this Agreement, the Escrow Company
        shall place the Deposit in an Approved Investment (hereinafter defined).
        The interest, if any, which accrues on such Approved Investment prior to
        the Closing Date shall accrue to the benefit of Buyer. The interest
        which accrues on such Approved Investment shall be considered part of
        the Deposit. The Escrow Company may not commingle the Deposit with any
        other funds held by the Escrow Company.
     g. As used herein, the term "Approved Investment" means (i) any interest
        bearing demand account or money market funds in a financial institution
        approved by both Seller and Buyer (an "Approved Institution"), (ii)
        Treasury Bills or other short-term U.S. governmental obligations,
        repurchase contracts for the same or (iii) any other investment approved
        by both Seller and Buyer. The rate of interest or yield need not be the
        maximum available and deposits, withdrawals, purchases, reinvestment of
        any matured investment and sales shall be made in the sole discretion of
        the Escrow Company, which shall have no liability whatsoever therefor.
        Discounts earned shall be deemed interest for the purpose hereof. The
        Escrow Company is acting hereunder as an escrow agent only and shall not
        have any liability or obligation for loss of all or any portion of the
        Deposit by reason of the insolvency or failure of the institution or
        depository with whom the Deposit have been placed.
     h. The Escrow Company shall have no duties or responsibilities except those
        set forth herein, which the parties hereto agree are ministerial in
        nature. Seller and Buyer acknowledge that the Escrow Company is serving
        solely as an accommodation to the parties hereto, and except for the
        Escrow Company's own willful default, misconduct or negligence, the
        Escrow Company shall have no liability of any kind whatsoever arising
        out of or in connection with its activity as the Escrow Company. Seller
        and Buyer jointly and severally agree to and do hereby indemnify and
        hold harmless the Escrow Company from all loss, cost, claim, damage,
        liability, and expense (including, without limitation, attorneys' fees
        and disbursements whether paid to retained attorneys or representing the
        fair value of legal services rendered to itself) which may be incurred
        by reason of its acting as the Escrow Company provided the same is not
        the result of the Escrow Company's willful default, misconduct or
        negligence.
     i. Any Notice of Objection, demand or other notice or communication which
        may or must be sent, given or made under this Agreement to or by the
        Escrow Company shall be sent in accordance with the provisions of
        Section 23, and in the case of notices or communications sent to the
        Escrow Company, will be sufficient only if received by the Escrow
        Company within the applicable time periods set forth herein.
     j. Simultaneously with their execution and delivery of this Agreement,
        Buyer and Seller shall furnish the Escrow Company with their true
        Federal Taxpayer Identification Numbers so that the Escrow Company may
        file appropriate income tax information returns with respect to any
        interest in the Deposit or other income from the Approved Investment.
        The party ultimately entitled to any accrued interest in the Deposit
        shall be the party responsible for the payment of any tax due thereon.
     k. The Escrow Company shall not have any duties or responsibilities, except
        those set forth in this Section 20, and shall not incur any liability in
        acting upon any signature, written notice, written demand, request,
        waiver, comment, receipt or other paper or document believed by the
        Escrow Company to be genuine. The Escrow Company may assume that any
        person purporting to give it any notice on behalf of any party in
        accordance with the provisions hereof has been duly authorized to do so.
     l. Any amendment of this Agreement which could alter or otherwise affect
        the Escrow Company's obligations hereunder will not be effective against
        or binding upon the Escrow Company without the Escrow Company's prior
        consent, which consent may be withheld in the Escrow Company's sole and
        absolute discretion.
     m. The provisions of this Section 20 shall survive the termination of this
        Agreement and the Closing.
 41. Assignment.

 42. Except as stated in the next succeeding sentence, Buyer shall not have the
     right to assign any of its rights under this Agreement without the express
     written consent of Seller, which consent Seller shall have the right to
     withhold or grant in its sole and absolute discretion. Buyer may assign
     this Agreement to one or more persons or entities controlled by Buyer,
     under common control with Buyer, or controlling Buyer, provided that such
     assignees expressly assume all Buyer's obligations hereunder, Buyer remains
     fully liable for such obligations, and Buyer contemporaneously furnishes a
     copy of any such assignment to Seller. Upon such assignment, Buyer's
     assignees shall assume all Buyer's obligations hereunder but Buyer shall
     remain liable therefor.

 43. Access to Records.

 44. For a period of three (3) years subsequent to the Closing Date, Buyer and
     its affiliates shall be entitled to access during business hours to all
     documents, books and records of Seller relating to the income and expenses
     of the Hotel Property for tax and audit purposes, regulatory compliance,
     and cooperation with governmental investigations; and provided that Buyer
     gives reasonable prior notice to Seller. Buyer shall also have the right,
     at its sole cost and expense, to make copies of such documents, books and
     records.

 45. Notices.
 46. a. All notices, elections, consents, approvals, demands, objections,
        requests or other communications which Seller, Buyer or the Escrow
        Company may be required or desire to give pursuant to, under or by
        virtue of this Agreement must be in writing and either delivered by hand
        or by facsimile (with verification of transmission) or sent by express
        mail or courier (for next business day delivery), addressed as follows:
     
     b. If to Seller or Liquor License Seller:
        
        VA RANCHO MIRAGE RESORT, L.P.
        
        Olympus Rancho Mirage Concessions, Inc.
        
        137 Benchmark Road
        
        Avon, Colorado 81658
        
        Facsimile: (970) 845-2928
        
        Telephone: (970) 845-2927
        
        Attention: Martha D. Rehm, Senior Vice President and General Counsel
        
        with a copy to:
        
        Brownstein Hyatt & Farber, P.C.
        
        410 – 17th Street, 22nd Floor
        
        Denver, CO 80202
        
        Facsimile: (303) 223-1111
        
        Telephone: (303) 223-1100
        
        Attention: Edward N. Barad, Esq.
        
        If to Buyer:
        
        GENLB-Rancho LLC
        
        c/o Gencom Group
        
        1221 Brickell Avenue, Suite 900
        
        Miami, FL 33131
        
        Phone: (305) 442-9808
        
        Fax: (305) 442-9809
        
        Attention: Greg Denton
        
        
        
        LB Rancho Mirage LLC
        
        c/o Lehman Brothers Inc.
        
        399 Park Avenue, 8th Floor
        
        New York, NY 10022
        
        Phone: (212) 526-3137
        
        Fax: (646) 758-3922
        
        Attention: Joseph J. Flannery
        
        with a copy to:
        
        Herrick, Feinstein LLP
        2 Park Avenue
        New York, NY 10016
        
        Phone: (212) 592-1400
        Fax: (212) 545-3443
        
        Attention: Paul Shapses, Esq.
        
        
        Gardere Wynne Sewell LLP
        
        1601 Elm Street, Suite 3000
        
        Dallas, Texas 75201
        
        Phone: (214) 999-4884
        
        Fax: (214) 999-3883
        
        Attention: Cynthia Brotman Nelson, Esq.
        
        If to the Escrow Company:
        
        Chicago Title Company
        
        560 East Hospitality Lane
        
        San Bernardino, CA 94208
        
        Facsimile: (909) 884-9428
        
        Telephone: (909) 884-0448
        
        Attention: Steve Gallagher
     
     c. Seller, Liquor License Seller, Buyer or the Escrow Company may designate
        another addressee or change their address for notices and other
        communications hereunder by a notice given to the other parties in the
        manner provided in this Section 23. A notice or other communication sent
        in compliance with the provisions of this Section 23 shall be deemed
        given and received on (i) the business date it is received or confirmed
        if sent by hand delivery or facsimile, respectively, or (ii) the
        business date it is delivered to the other party if sent by express mail
        or overnight courier.
 47. Property Information and Confidentiality.
 48. a. Buyer, Seller, and Liquor License Seller for the benefit of each other,
        hereby agree that, they will not release or cause or permit to be
        released any press notices, publicity (oral or written) or advertising
        promotion relating to, or otherwise announce or disclose or cause or
        permit to be announced or disclosed, in any manner whatsoever, the
        terms, conditions or substance of this Agreement or the transactions
        contemplated herein (or the identity of Buyer), without first obtaining
        the written consent of the other party hereto, which consent shall not
        be unreasonably withheld. The foregoing shall not preclude either party
        from discussing the substance or any relevant details of the
        transactions contemplated in this Agreement, with any of its attorneys,
        accountants, professional consultants or potential lenders, as the case
        may be, or prevent either party hereto from complying with Laws,
        including, without limitation, governmental, regulatory, stock exchange,
        disclosure, tax and reporting requirements, or prevent Seller from
        advising governmental authorities of this Agreement (and the identity of
        Buyer) if legally required to do so.
     b. In the event this Agreement is terminated, Buyer and Buyer's
        Representatives shall use commercially reasonable efforts to deliver to
        Seller all originals and copies of information regarding the Real
        Property that is in the possession of Buyer or its directors, officers,
        employees, affiliates, partners, brokers, agents or other
        representatives, including, without limitation, attorneys, accountants,
        contractors, consultants, engineers and financial advisors
        (collectively, "Buyer's Representatives").
     c. The provisions of this Section 24 shall survive the termination of this
        Agreement.
 49. Antitrust Notification.

 50. Seller and Buyer have been advised that the transactions contemplated by
     this Agreement are exempt from the requirements of the Hart-Scott-Rodino
     Antitrust Improvements Act of 1976, as amended, and the rules and
     regulations promulgated thereunder.

 51. Tennis Court Land Development.

 52. In the event that the entirety, any phase, or any portion of the land
     described on Schedule 26(a) hereof (the "Tennis Court Land") is developed
     for any purpose other than a Hotel Expansion (the "Project"), Buyer shall
     pay to Seller such amounts in the manner and to the extent set forth in the
     covenants attached hereto as Schedule 26(b) (the "Covenants") and
     incorporated herein by reference. All capitalized terms in this Section 26
     that are not defined herein shall have the meaning set forth in Schedule
     26(b).
     
     At Closing, the parties shall execute the Covenants and record them against
     the Tennis Court Land. Buyer shall also modify the distribution covenants
     of its charter or operating agreement to ensure that Seller is paid any
     amounts due to it hereunder prior to distributions made to any other Person
     except to Buyer's lender if an uncured event of default is then existing.
     Seller shall have no obligation as a partner, member or joint venturor of
     Buyer and no obligation to disgorge any payments made in accordance with
     its rights hereunder.

 53. Miscellaneous.
 54. a. This Agreement shall not be altered, amended, changed, waived,
        terminated or otherwise modified in any respect or particular, and no
        consent or approval required pursuant to this Agreement shall be
        effective, unless the same shall be in writing and signed by or on
        behalf of the party to be charged.
     b. Except as provided in Section 20 of this Agreement with regards to
        Escrow Agent, this Agreement shall be binding upon and shall inure to
        the benefit of the parties hereto and to their respective heirs,
        executors, administrators, successors and permitted assigns.
     c. All prior statements, understandings, representations and agreements
        between the parties, oral or written, including without limitation that
        Letter of Intent dated April 18, 2005 between Buyer and the Seller, are
        superseded by and merged in this Agreement, which alone fully and
        completely expresses the agreement between them in connection with this
        transaction and which is entered into after full investigation, neither
        party relying upon any statement, understanding, representation or
        agreement made by the other not embodied in this Agreement. This
        Agreement shall be given a fair and reasonable construction in
        accordance with the intentions of the parties hereto, and without regard
        to or aid of canons requiring construction against Seller or the party
        drafting this Agreement.
     d. Buyer, Seller, and Liquor License Seller agree that, wherever this
        Agreement provides that Buyer, Seller or Liquor License Seller must send
        or give any notice, make an election or take some other action within a
        specific time period in order to exercise a right or remedy it may have
        hereunder, time shall be of the essence with respect to the taking of
        such action, and Buyer's, Seller's or Liquor License Seller's failure to
        take such action within the applicable time period shall be deemed to be
        an irrevocable waiver by Buyer, Seller, or Liquor License Seller of such
        right or remedy, except in the specific instances herein where such
        failure to give notice shall be deemed to a termination of this
        Agreement.
     e. No failure or delay of either party in the exercise of any right or
        remedy given to such party hereunder or the waiver by any party of any
        condition hereunder for its benefit (unless the time specified herein
        for exercise of such right or remedy has expired) shall constitute a
        waiver of any other or further right or remedy nor shall any single or
        partial exercise of any right or remedy preclude other or further
        exercise thereof or any other right or remedy. No waiver by either party
        of any breach hereunder or failure or refusal by the other party to
        comply with its obligations shall be deemed a waiver of any other or
        subsequent breach, failure or refusal to so comply.
     f. Neither this Agreement nor any memorandum thereof shall be recorded and
        any attempted recordation hereof shall be void and shall constitute a
        default.
     g. This Agreement may be executed in one or more counterparts, each of
        which so executed and delivered shall be deemed an original, but all of
        which taken together shall constitute but one and the same instrument.
     h. Each of the exhibits and schedules referred to herein and attached
        hereto is incorporated herein by this reference.
     i. The caption headings in this Agreement are for convenience only and are
        not intended to be a part of this Agreement and shall not be construed
        to modify, explain or alter any of the terms, covenants or conditions
        herein contained.
     j. If any provision of this Agreement shall be unenforceable or invalid,
        the same shall not affect the remaining provisions of this Agreement and
        to this end the provisions of this Agreement are intended to be and
        shall be severable.
     k. Following the Closing, upon reasonable request by a party hereto, the
        other party or parties shall do, execute, acknowledge and deliver or
        cause to be done, executed, acknowledged and delivered all such
        reasonable further acts and other documents and assurances as the
        requesting party shall reasonably request with respect to the requested
        party's performance of its obligations hereunder, provided that same is
        at no cost to the requested party, or if there is any cost, provided
        such cost is reimbursed by requesting party.
     l. Except as otherwise expressly stated herein, the provisions of this
        Agreement are solely for the benefit of Seller, Liquor License Seller
        and Buyer, and their successors and assigns and no provision of this
        Agreement shall be construed as creating in any party other than Seller,
        Liquor License Seller and Buyer, and their successors and assigns, any
        rights of any nature whatsoever.
     m. If any litigation is commenced in connection with any dispute under this
        Agreement, the prevailing party in such litigation shall be entitled to
        reimbursement of all reasonable attorneys' fees and expenses incurred by
        such prevailing party in connection with such litigation from the
        non-prevailing party.
     n. The validity, construction and enforceability of this Agreement shall be
        governed in all respects by the laws of the State of California without
        regard to its rules concerning conflict of laws. Each of the parties of
        this Agreement hereby submits to the jurisdiction of courts in the State
        of California and to the appropriate federal courts of the United States
        of America.
     o. Buyer, Seller, and Liquor License Seller mutually agree that all
        activities undertaken in the performance of this Agreement shall be in
        full compliance with the laws of the United States of America and,
        specifically, in the actions performed on behalf of Buyer, Seller and
        Liquor License Seller, the United States Foreign Corrupt Practices Act
        of 1977, as amended, 91 stat. 1494, et. seq. It is the policy of Buyer,
        Seller, and Liquor License Seller that their officers, partners,
        employees, agents and other persons undertaking activities on behalf of
        Buyer, Seller, Liquor License Seller or their subcontractors adhere
        strictly to the terms of that Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

SELLER:

VA RANCHO MIRAGE RESORT, L.P., a Delaware limited partnership

By: VA RANCHO MIRAGE I, INC., its General Partner



By:

Name:

Title: President

LIQUOR LICENSE SELLER:

OLYMPUS RANCHO MIRAGE CONCESSIONS, INC., a Delaware corporation

 

By:

Name:

Title:

GUARANTOR:

The undersigned does hereby guarantee the obligations of Seller under Section
19(a), but only to the extent that Seller would be liable under the terms of the
Agreement.

THE VAIL CORPORATION, a Colorado corporation

 

By:

Name:

Title:



BUYER:

GENLB-RANCHO LLC, a Delaware limited liability company

 

By:

Name:

Title:

 

 

ESCROW COMPANY:

The undersigned does hereby accept and agree to perform the obligations set
forth in Sections 18 & 20 hereunder:

CHICAGO TITLE COMPANY, the Escrow Company

 

By:

Name:

Title:



LIST OF SCHEDULES

Schedule A - List of All Liquor Licenses

Schedule 1 - Description of Real Property

Schedule 1(b) - List of Material Personal Property

Schedule 1(c)(vii) - List of Permits

Schedule 6(a) - List of Due Diligence Materials

Schedule 7(a)(i)(F) - Litigation

Schedule 7(a)(i)(G) - Environmental Matters

Schedule 7(a)(i)(H) - Occupancy Agreements

Schedule 7(a)(i)(I) - Equipment Leases

Schedule 7(a)(i)(J) - Violations of Laws

Schedule 7(a)(i)(K) - Intellectual Property

Schedule 7(a)(i)(L) - Contracts

Schedule 10(a) - Form of Grant Deed

Schedule 10(b) - Bill of Sale Transferring Personal Property and Other Property

Schedule 10(c) - Assignment and Assumption of Contracts, Permits and Occupancy
Agreements

Schedule 10(g) - Seller's FIRPTA Certificate

Schedule 10(l) - Management Agreement

Schedule 13 (c) - Improvements and Repairs in Progress

Schedule 18(c)(i) - Liquor Inventory Bill of Sale

Schedule 26(a) - Legal Description of Tennis Court Land

Schedule 26(b) - Form of Covenants